--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED


INFORMATION FOR WHICH CONFIDENTIAL TREATMENT THAT HAS BEEN REQUESTED IS OMITTED
AND NOTED WITH (****).


AN UNREDACTED VERSION OF THIS DOCUMENT WILL ALSO BE PROVIDED TO THE SECURITIES
AND EXCHANGE COMMISSION.
 
Sterling Jewelers Inc.,
 
Zale Delaware, Inc.,
 
Signet Jewelers Limited


and


CLSIG Acquisition Trust


RECEIVABLES SALE AND PURCHASE AGREEMENT


Dated April 30, 2018
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

  Page    
RECEIVABLES SALE AND PURCHASE AGREEMENT
1
   
1.
Definitions and Interpretation
1
     
2.
Selection of Receivables; Purchase of Receivables; Payment to Seller
14
     
3.
Timing of Purchases; Consideration
14
     
4.
Closing; Payment of Purchase Price
15
     
5.
Ownership of Accounts; Ownership of Receivables
18
     
6.
Credit Underwriting Standards and Other Policies
19
     
7.
Volume Projections
19
     
8.
Covenants of Seller
20
     
9.
Covenants of Company
23
     
10.
General Representations and Warranties of Seller
24
     
11.
Receivables Representations and Warranties
26
     
12.
Representations and Warranties of Company
28
     
13.
Conditions Precedent to the Obligations of Company
29
     
14.
Conditions Precedent to the Obligations of Seller
30
     
15.
Majority Purchaser Mechanics.
31
     
16.
Financing or Securitization
31
     
17.
Replacement of Servicer
32
     
18.
Term and Termination
33
     
19.
Seller’s Right of First Refusal
36
     
20.
Mandatory Repurchase or Grant of Credit of Certain Receivables
37
     
21.
Confidentiality
37
     
22.
Indemnification
39
     
23.
Assignment
42
     
24.
No Third Party Beneficiaries
42
     
25.
Proprietary Materials
42
     
26.
Notices
43
     
27.
Relationship of Parties
44
     
28.
Access to and Retention of Records
44
     
29.
Force Majeure
44
     
30.
Expenses
45
     
31.
Inspection and Audit
45
     
32.
Governing Law
45

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS


    Page      
33.
Manner of Payments
45
     
34.
Brokers
45
     
35.
Entire Agreement
45
     
36.
Amendment and Waiver
45
     
37.
Severability
46
     
38.
Interpretation
46
     
39.
Headings
46
     
40.
Counterparts
46
     
41.
Limitation of Liability
46
     
42.
Financial Information
46
     
43.
Repurchase Guaranty
46
     
44.
[Reserved]
47
     
45.
[Reserved]
47
     
46.
[Reserved]
47
     
47.
Joint and Several Liability
47



EXHIBITS


EXHIBIT A
Form of Account Agreement
   
EXHIBIT B
Daily Receivables Sale Statement
   
EXHIBIT C
Credit Underwriting Standards
   
EXHIBIT D
Form of True Sale Opinion
   
EXHIBIT E
Examples of Calculations
   
EXHIBIT F
Seller Credit Cards
   
EXHIBIT G
CarVal Receivables Purchase Agreement



SCHEDULES


Schedule 1.1(b)
Qualified Servicers
   
Schedule 4(b)
True-up
   
Schedule 13(c)
(****)

 
ii

--------------------------------------------------------------------------------

THIS RECEIVABLES SALE AND PURCHASE AGREEMENT (this “Agreement”) effective as of
April 30, 2018, is made by and between Sterling Jewelers Inc., a Delaware
corporation, having its principal location in Ghent Ohio (“Sterling”), Zale
Delaware, Inc., a Delaware corporation (“Zale”) solely with respect to the Zale
Receivables (defined below) (each of Sterling and Zale (as applicable) and
collectively, “Seller”), Signet Jewelers Limited, a Bermudan corporation, solely
as the Guarantor (defined below), and CLSIG Acquisition Trust, a Delaware
statutory trust having its principal location in Wilmington, Delaware
(“Company”).


WHEREAS, Seller and CVI SGP Acquisition Trust, a Delaware statutory trust having
its principal location in Wilmington, Delaware (“CarVal”) have entered into a
receivables purchase agreement, dated as of March 12, 2018 (the “CarVal RPA”),
attached hereto as Exhibit G, pursuant to which CarVal shall purchase from
Seller certain Credit Card Receivables (as defined below) arising in respect of
Accounts established from time to time by Seller pursuant to the terms therein.


WHEREAS, under the CarVal RPA, Seller has the right to sell up to thirty percent
(30%) of the Credit Card Receivables that would otherwise be sold to CarVal
thereunder to an additional purchaser agreed upon by Seller and CarVal pursuant
to the terms set forth in the CarVal RPA.


WHEREAS, Seller desires to exercise its right to sell thirty percent (30%) of
the Credit Card Receivables to Company, as an additional purchaser, and Company
desires to purchase from Seller, thirty percent (30%) of the Credit Card
Receivables arising in respect of Accounts established from time to time by
Seller pursuant to the terms herein.


WHEREAS, Genesis and Seller have entered into an amended and restated servicing
agreement dated as March 12, 2018 (the “Amended and Restated Servicing
Agreement”) pursuant to which Genesis agrees to service Accounts originated by
Seller.


WHEREAS, Genesis and Company will enter into a servicing agreement pursuant to
which Genesis will agree to provide billing, collection and cash management
services to Company (the “Company Servicing Agreement”).


NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Company agree as follows:



1.
Definitions and Interpretation.  Whenever capitalized and used in this
Agreement, the following words and phrases, unless otherwise specified, shall
have the following meanings:



(a)       Definitions.

 
“Account” means an open-ended consumer private label credit card account, linked
to a Seller Credit Card, owned and offered by Seller useable solely for the
purpose of financing the purchase of goods and services from Seller (and all
fees and charges relating thereto) and for financing any other charges that may
be made using such Account pursuant to the terms of the relevant Account
Agreement. For the avoidance of doubt, Accounts shall include Zale Accounts, but
shall not include any open-ended consumer private label credit card accounts
owned by Genesis.
 
1

--------------------------------------------------------------------------------

“Account Agreement” means the document containing the terms and conditions of an
Account offered by Seller, including all disclosures required by Applicable Law,
which shall be in the form attached hereto as Exhibit A or as otherwise agreed
to or amended in accordance with Section 8(n).


“Accountants” has the meaning specified in Section 4(g)(ii).


“Accumulated Forward Flow Discount” means a dollar amount equal to the aggregate
of all Forward Flow Discount Amounts in respect of all Forward Flow Receivables
purchased in the Cumulative Measurement Period.


“Accumulated Forward Flow Finance Charges and Fees” means a dollar amount equal
to aggregate of all (a) Finance Charges, plus (b) Fees, in each case, accrued on
the Forward Flow Receivables in the Cumulative Measurement Period.


“Accumulated Forward Flow Incremental Collections Treatment Fee” means a dollar
amount equal to the total amount of the Incremental Collections Treatment Fee
charged by the servicer pursuant to the Company Servicing Agreement in respect
of delinquent Forward Flow Accounts in the Cumulative Measurement Period.


“Accumulated Forward Flow Net Charge-Offs” means a dollar amount equal to the
aggregate of all Net Charge-Offs accumulated on the Forward Flow Receivables in
the Cumulative Measurement Period.


“Accumulated Forward Flow Servicing Expenses” means a dollar amount equal to the
aggregate of all Forward Flow Servicing Expenses charged by the servicer in the
Cumulative Measurement Period.


“ACH” means the Automated Clearinghouse operating under the Federal Reserve
System.


(****).


 “Add-on Receivable” has the meaning specified in Section 2(b)(ii).


“Add-on Receivable Purchase Price” means, with respect to each Add-on Receivable
to be sold pursuant to this Agreement, (i) (****), multiplied by (ii) the Add-on
Receivables Discount Rate; plus (iii) the Interim Interest in respect of such
Add-on Receivable.


“Add-on Receivables Discount Rate” means (****).


“Affiliate” means, with respect to any Person, each Person who directly or
indirectly controls, is controlled by or is under common control with such
Person, and with respect to (****).  For the purpose of this definition, the
term “control” (including with correlative meanings, the terms controlling,
controlled by and under common control with) means the power to direct the
management or policies of such Person, directly or indirectly, through the
ownership of (****) or more of a class of voting securities, by contract or
otherwise.
 
2

--------------------------------------------------------------------------------

“Aggregate Forward Flow Receivables” means a dollar amount equal to the
aggregate of Forward Flow Receivables at the beginning of each month in the
Cumulative Measurement Period.


“Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.


“Amended and Restated Servicing Agreement” has the meaning specified in the
recitals.


“AML-BSA Laws” means collectively, (i) the Bank Secrecy Act of 1970, as
supplemented by the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act, and any rules and
regulations promulgated thereunder; (ii) OFAC’s rules and regulations regarding
the blocking of assets and the prohibition of transactions involving Persons or
countries designated by OFAC; and (iii) any other Applicable Laws relating to
customer identification, anti-money laundering, anti-bribery or preventing the
financing of terrorism and other forms of illegal activity.


“Applicable Law” means any applicable federal, state or local law (including
common law), statute, rule or regulation, or any written interpretation of a
Regulatory Authority thereunder, or any Applicable Order with respect to the
applicable Party, or any regulatory guidance, directive or instruction, directed
to or binding on such Party from a Regulatory Authority (whether or not
published), as any of the foregoing may be amended and in effect from time to
time, including, to the extent applicable to such Party, (i) the Truth in
Lending Act and Regulation Z; (ii) the Equal Credit Opportunity Act and
Regulation B; (iii) the Fair Debt Collection Practices Act; (iv) the Fair Credit
Reporting Act; (v) the Gramm-Leach-Bliley Act; (vi) the USA PATRIOT Act; and
(vii) Section 1031 of the Consumer Financial Protection Act of 2010 and other
statutes, rules, and regulations prohibiting unfair, deceptive or abusive acts
or practices and, in each case, any implementing regulations or interpretations
issued thereunder; provided, however, that if either Party uses any
non-published guidance, directive or interpretation or other non-published item
as the basis for taking or not taking any action, such Party shall deliver to
the other Party a written notice setting forth a detailed description thereof,
including such Party’s basis for concluding such guidance, directive,
interpretation or other item is binding upon such Party, or if such Party is not
permitted to disclose such a detailed description, a written confirmation from
an officer of such Party that such guidance, directive, interpretation or other
item is binding on such Party and such disclosure is prohibited by Applicable
Law.


“Applicable Order” means with respect to any Person, a judgment, injunction,
writ, decree or order of any Regulatory Authority, in each case legally binding
on that Person.


“Applicable Period” means, with respect to any Forward Flow Receivable, a number
of months, equal to the lesser of (a) twenty-four (24) months and (b)(i) the
number of days in the period commencing on the applicable Closing Date on which
such Forward Flow Receivable was purchased through the end of the Cumulative
Measurement Period; divided by (ii) 365, multiplied by (iii) twelve (12),
rounded to the nearest whole month.
 
3

--------------------------------------------------------------------------------

“Applicable Requirements” means, with respect to any Receivable, any and all
Applicable Laws, the Credit Underwriting Standards and origination and servicing
practices that are consistent with the past practice of Seller (or its
subcontractors) related to the origination and servicing of receivables in
connection with open-ended consumer private label credit card accounts as
disclosed to Company prior to the Effective Date; provided that in all cases the
origination and servicing practices of Seller and its subcontractors must comply
with the terms of Applicable Law.


“Back Book Accounts” means all Accounts outstanding as of the Cut-Off Time.


“Back Book Discount” means 72.0%.


“Back Book Purchase Price” means, with respect to any Back Book Receivables, an
amount in cash equal to the result of the following formula: (i) (A) (****);
plus (B) (****) (the sum of (A) and (B), the “Back Book Par Value”); multiplied
by (ii) the Back Book Discount.


“Back Book Receivables” has the meaning specified in Section 2(b)(i).


“Balance Transfer” has the meaning specified in Section 8(p)(iii).


“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et.
seq., as amended from time to time.


“Borrower” means a Person for whom Seller has established an Account and/or any
Person who is liable, jointly or severally, for amounts owing with respect to an
Account.


“Borrower Data” means all personally identifiable information, including
nonpublic personal information, and all other information about a Borrower
(including authorized users and co-signers, if available and permitted) or
applicant (i) received by or on behalf of Seller (including by Genesis) from
such Borrower or applicant in connection with such Borrower’s or applicant’s
application for an Account, or (ii) otherwise obtained by or on behalf of Seller
in connection with the Program, including all transaction and underwriting
information collected by or on behalf of Seller with regard to each purchase
charged by a Borrower.


“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day
designated by the Federal Reserve Bank of New York as a banking holiday, or
(iii) a day on which banking institutions in the State of New York or the State
of Delaware are authorized or obligated by law or executive order to be closed.


“CarVal” has the meaning set forth in the recitals.


“CarVal Receivables” means any Credit Card Receivables allocated to CarVal
pursuant to the CarVal RPA, (****).
 
4

--------------------------------------------------------------------------------

“CarVal RPA” has the meaning set forth in the recitals.


“Claim Notice” shall have the meaning set forth in Section 22(e).


“Closing Date” means each date, including the Initial Closing Date, on which
Company acquires Receivables from Seller and makes payment to Seller of the Back
Book Purchase Price (in respect of the Initial Closing Date) or the Add-on
Receivables Purchase Price or Forward Flow Purchase Price (in respect of each
Closing Date subsequent to the Initial Closing Date) therefor, pursuant to
Section 2.  The first Closing Date after the Initial Closing Date shall be the
day that is the third Business Day following the date the first Forward Flow
Receivables or Add-on Receivables arise in respect of the Accounts.  Thereafter,
each Business Day shall be a Closing Date in respect of Forward Flow Receivables
or Add-on Receivables arising prior to the Holding Period for such Receivables
that have not, as of the last occurring Closing Date, already been purchased
pursuant to Section 2.  For the avoidance of doubt, a Receivable will be deemed
to “arise” on the date of Settlement, regardless of the date on which any
relevant transaction is posted.


“Company” shall have the meaning set forth in the introductory paragraph of this
Agreement.


“Company Indemnified Parties” shall have the meaning set forth in Section 22(a).


“Company Servicing Agreement” has the meaning set forth in the recitals.


“Confidential Information” means the terms and conditions of this Agreement and
all other confidential and proprietary information and/or trade secrets
including technical information, know-how, algorithms, code, networking,
software, techniques and methods as well as any other proposals, client,
consumer and customer lists, pricing and pricing strategies, sources of supply,
sales and marketing strategies, business methods or practices, programs,
hardware, software and procedures, all non-public customer and consumer
information and any other confidential and proprietary consumer or customer
information.


“Confidentiality Agreement” means the confidentiality agreement dated (****)
between Sterling and (****).


“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of July 14, 2016 among Signet Group Limited, Signet Group Treasury
Services Inc., Sterling, and Signet Jewelers Limited, the additional borrowers
from time to time party thereto, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, PNC Bank, National
Association and Wells Fargo Bank, N.A., as Co-Syndication Agents, and Citizens
Bank, N.A., Fifth Third Bank, HSBC Bank USA, N.A. and U.S. Bank, National
Association, as Co-Documentation Agents as filed on Signet Jewelers Limited’s
Current Report on Form 8-K filed on July 14, 2016.
 
5

--------------------------------------------------------------------------------

“Credit Card Receivable” means, with respect to any Account, any right to
payment in respect of such Account, and includes any existing, as well as the
right to payment or receipt of any future, finance charges, late fees, returned
check fees and any and all other fees and charges and other obligations,
including obligations of the Borrower with respect to, and all chargeback
obligations for merchandise relating to, such Account.  Each Credit Card
Receivable includes all rights of Seller (and Company as its assignee) to
payment under the related Account Agreement.


“Credit Underwriting Standards” means the risk management policies and credit
underwriting standards of Seller as set forth on Exhibit C hereto, together with
any modifications agreed and implemented in accordance with Section 6 of the
CarVal RPA.


“CSA Event of Default” means, with respect to Genesis, an Event of Default under
(and as defined in) the Company Servicing Agreement.


“CSA Event of Termination” means any of the termination events listed in the
Company Servicing Agreement upon the occurrence of which Company is permitted to
terminate such agreement with (****) written notice to Genesis.


“Cumulative Measurement Period” means the period of time commencing on the
(****).


“Cumulative Net Yield” means, for the Cumulative Measurement Period, an
annualized rate expressed as a percentage equal to the: (a)(i) (****).


“Cut-Off Time” means June 25, 2018, or such other date as Seller and CarVal may
mutually agree.


“Daily Receivables Sale Statement” means the statement prepared by Seller each
Business Day describing Receivables to be purchased by Company and contains the
computation of the Forward Flow Purchase Price and Add-on Receivables Purchase
Price to be paid by Company to Seller, a sample of which is attached as Exhibit
B hereto.


“Debtor Relief Law” means (i) the Bankruptcy Code and (ii) all other applicable
liquidation conservatorship, bankruptcy, moratorium, arrangement, receivership,
insolvency, reorganization, suspension of payments, adjustment of debt,
marshalling of assets or similar debtor relief laws of the United States, any
state or any foreign country from time to time in effect affecting the rights of
creditors generally.


“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than (****) days from the original due date for
such payment.


“Dilution” means, with respect to any Receivable purchased by Company under this
Agreement, any reduction in the outstanding principal balance of such Receivable
recorded by Seller or Genesis (or any successor servicer) for any reason other
than (i) repayments on the Receivable in the ordinary course, (ii) the related
Borrower’s financial or credit condition (including the occurrence of an
Insolvency Event with respect thereto) (iii) any action or omission on the part
of, or as directed by, Company that does not otherwise result from or arise out
of any acts or omissions by Seller or its agents; or (iv) as a result of a
change in Law that occurs after the purchase of such Receivable by Company.
 
6

--------------------------------------------------------------------------------

“Discount Rate” has the meaning set forth in the economics schedule attached as
Schedule 1.1(a) hereto.


“Effective Date” means the date hereof.


(****).


“Estimated Purchase Price” means, as applicable, an amount equal to (i) the
estimate of the Back Book Purchase Price determined in accordance with Section
4(a); or (ii) the estimate of the Forward Flow Purchase Price and/or Add-on
Receivable Purchase Price determined in accordance with Section 4(f).


“Existing Account” has the meaning specified in Section 8(p)(iii)


“Fees” has the meaning specified in the economics schedule attached as Schedule
1.1(a) hereto.


“Final Closing Statement” means a statement showing in reasonable detail the
calculation of the Final Purchase Price, determined as of the applicable Closing
Date.


(****).


“Final Purchase Price” means, as applicable, an amount equal to the final
calculation of (i) the Back Book Purchase Price determined in accordance with
Section 4(d); or (ii) each Forward Flow Purchase Price and/or Add-on Receivable
Purchase Price determined in accordance with Section 4(f).


“Finance Charges” has the meaning specified in the economics schedule attached
as Schedule 1.1(a) hereto.


“Financing” has the meaning specified in Section 16(a).


“Force Majeure Event” shall have the meaning set forth in Section 29.


“Forward Flow Account” means an Account established by Seller during the period
after the Cut-Off Time and prior to the end of the Term.


“Forward Flow Add-on Receivables” means the Receivables arising in respect of a
Forward Flow Account from which Receivables had previously been sold under
Section 2.  For clarity, Forward Flow Add-on Receivables are a subset of Forward
Flow Receivables.


“Forward Flow Discount Amount” means, in respect of each Forward Flow
Receivable, a dollar amount equal to (i) the Discount Rate; multiplied by (ii)
Forward Flow Par Value; divided by (iii) twenty-four (24) months; multiplied by
(iv) the Applicable Period.
 
7

--------------------------------------------------------------------------------

“Forward Flow Legal Program Fee” means a dollar amount equal to (i) the Legal
Program Fee, multiplied by (ii) the Forward Flow Percentage.


“Forward Flow Par Value” has the meaning specified in the economics schedule
attached as Schedule 1.1(a) hereto.


“Forward Flow Percentage” means, for any billing period under the Company
Servicing Agreement, a percentage equal to (i) the average amount of all Forward
Flow Receivables outstanding during such billing period, divided by (ii) the
average amount of all Receivables outstanding during such billing period.


“Forward Flow Purchase Price” means, with respect to each Forward Flow
Receivable to be purchased on any Closing Date by Company pursuant to this
Agreement, (i) (****), multiplied by (ii) a percentage equal to one hundred
percent (100%) minus the Discount Rate, plus (iii) any Interim Interest in
respect of such Forward Flow Receivable.


“Forward Flow Receivables” has the meaning specified in Section 2(b)(iii).


“Forward Flow Servicing Expenses” means the fees and expenses billed by the
servicer and calculated pursuant to the servicer compensation schedule of the
Company Servicing Agreement related to the Forward Flow Accounts.  For the
purpose of calculating the Forward Flow Servicing Expenses, the Legal Program
Fee, which forms part of the servicer compensation calculation in the Company
Servicing Agreement, shall be replaced with Forward Flow Legal Program Fee as
defined herein.


“Genesis” means Genesis Financial Solutions, Inc.


“Guarantor” means Signet Jewelers Limited.


“Holding Period” means, with respect to a Receivable, the two (2) Business Day
period from the related date of the Settlement to, but excluding, the Closing
Date for such Receivable.


“Incremental Collections Treatment Fee” shall have the meaning as defined under
the Company Servicing Agreement as of the Effective Date.


“Indemnifiable Claim” shall have the meaning set forth in Section 22(d).


“Indemnified Parties” shall have the meaning set forth in Section  22(c).


“Indemnifying Party” shall have the meaning set forth in Section 22(c).


“Initial Closing” has the meaning specified in Section 4.


“Initial Closing Date” has the meaning specified in Section 4.
 
8

--------------------------------------------------------------------------------

“Initial Closing Statement” means a statement showing in reasonable detail
Seller’s computation of the (****) Estimated Purchase Price, determined as of
the date such Initial Closing Statement is given in accordance with Section
4(a).


“Insolvency Event” with respect to any Person, shall occur if (i) such Person
shall file a petition or commence a Proceeding (A) to take advantage of any
Debtor Relief Law or (B) for the appointment of a trustee, conservator,
receiver, liquidator or similar official for or relating to such Person or all
or substantially all of its property, or for the winding up or liquidation of
its affairs; and such Proceeding remains undismissed or unstayed for a period of
sixty (60) days, (ii) such Person shall consent or fail to object to any such
petition filed or Proceeding commenced against or with respect to it or all or
substantially all of its property, or any such petition or Proceeding shall not
have been dismissed or stayed within sixty (60) days of its filing or
commencement, or a court, agency or other supervisory authority with
jurisdiction shall not have decreed or ordered relief with respect to such
petition or Proceeding, (iii) such Person is unable to pay its debts generally
as they become due, (iv) such Person shall make an assignment for the benefit of
its creditors, or (v) such Person shall take any action to authorize of any of
the foregoing.


“Interim Interest” means, with respect to a Forward Flow Receivable or Add-on
Receivable, simple interest accrued at the annual percentage rate (“APR”)
specified in the related Borrower’s Account Agreement during the Holding Period,
taking into account the related discount to the APR for any promotional plan.


“Law” means any federal, state or local law (including common law), statute,
rule or regulation, or any written interpretation of a Regulatory Authority
thereunder.  For the avoidance of doubt, Law shall not include regulatory orders
or directives imposed on a Party by any Regulatory Authority.


“Legal Program Fee” shall have the meaning as defined under the Company
Servicing Agreement as of the Effective Date.


(****).


“LIBOR Rate” means, with respect to any calculation date, the rate of interest
(calculated on a per annum basis) equal to the offered rate for a one month
period appearing on the LIBOR01 Page as of 11:00 a.m. (London time) on such
calculation date.  In the event that such rate does not appear on the LIBOR01
Page at such time, or if for any reason such rate is not available, “LIBOR Rate”
shall be determined by reference to such other comparable publicly available
service for displaying the offered rate for deposits in Dollars in the London
interbank market as may be selected by Company and, in the absence of
availability, such other method to determine such offered rate as may be
selected by Company and approved by Seller (such approval not to be unreasonably
withheld, conditioned or delayed).  If the calculation of “LIBOR Rate” results
in a LIBOR Rate less than zero, LIBOR Rate shall be deemed to be 0.0% for all
purposes hereunder.
 
9

--------------------------------------------------------------------------------

“LIBOR01 Page”: means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may be nominated by the ICE Benchmark Administration
Limited as the information vendor for the purpose of displaying ICE Benchmark
Administration Limited rates for Dollar deposits).


“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, or any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing.


“Liquidity” means the sum of (i) unrestricted cash not subject to any Lien, plus
(ii) unrestricted cash equivalents, plus (iii) the aggregate amount of unused
capacity available to a Person (taking into account applicable haircuts) under
committed loan warehouse and repurchase facilities, revolving credit facilities,
servicer advance facilities and mortgage servicing right facilities for which a
Person has unencumbered eligible collateral to pledge thereunder, plus (iv) net
equity value of whole pool agency securities.


“Losses” shall have the meaning set forth in Section 22(a).


“Marketing P&Ps” means Seller’s policies, procedures and training materials that
apply to, or are used in connection with, marketing of the Receivables, the
Program generally or any underlying financed merchandise related to Receivables
or ancillary products related thereto, including Seller’s (****), Truth in
Lending Act, and Unfair, Deceptive, or Abusive Acts or Practices policies. The
term Marketing P&Ps includes those policies and procedures (including related
training materials) that currently exist or will exist following the date of
this Agreement.


“Material Adverse Effect” means, (i) with respect to any Person, any material
adverse change in the business, financial condition, operations or assets of
such Person, (ii) a material impairment or delay of the ability of such Person
to perform under this Agreement (which impairment or delay cannot be timely
cured, to the extent a cure period is applicable), or (iii) a material adverse
effect upon the legality, validity, binding effect or enforceability of the
Program or this Agreement.


“Net Charge-Offs” has the meaning specified in the economics schedule attached
as Schedule 1.1(a) hereto.


“Net Worth” means the excess of total assets of a Person and its consolidated
subsidiaries over total liabilities of such Person, determined in accordance
with GAAP on a quarterly basis.


“Net Yield Floor” means (****).
 
10

--------------------------------------------------------------------------------

“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.


“Party” means any of Company or Seller (including, where applicable, Zale) and
“Parties” means Company and Seller (including, where applicable, Zale).


“Periodic Review” means a meeting of Seller and CarVal to take place at the
start of each Discount Rate Applicability Period, as set forth in Schedule
1.1(a).


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Prime Rate” means, as of any date of determination, the Prime Rate published in
The Wall Street Journal.


“Proceeding” means any suit in equity, action at law or other judicial,
regulatory or administrative proceeding.


“Program” means the private label program to issue Seller credit cards.


“Proprietary Material” shall have the meaning set forth in Section 25.


“Qualified Servicer” means a servicer (a) that is identified on Schedule 1.1(b)
hereto or is otherwise mutually agreed to in writing by Seller and Company,
(****) and (b) agrees to enter into substantially the same arrangements as set
forth in the Company Servicing Agreement.


“Receivable” means (a) any Credit Card Receivable allocated to Company pursuant
to Section 2 of this Agreement(****).


“Receivables Closing File” means a file delivered by Seller to Company in
connection with each Closing Date reflecting the Accounts and related
Receivables balance for each Account that is used by Seller in connection with
preparing the Initial Closing Statement or the Daily Receivables Sale Statement.


“Records” means any Account Agreements, applications, change-of-terms notices,
credit files, credit bureau reports, transaction data, records, or other
documentation (including computer tapes, magnetic files, and information in any
other format).


“Regulatory Authority” means any federal, state or local regulatory agency or
other governmental agency or authority having jurisdiction over a Party.


“Restricted Party” shall have the meaning set forth in Section 21(a).


“Restricted Period” shall have the meaning set forth in Section 19(a).


“Returning Borrower” has the meaning specified in Section 8(p)(iii).
 
11

--------------------------------------------------------------------------------

“Review Period” has the meaning set forth in Section 4(g).


“Risk Retention Rules” means Regulation RR, 17 C.F.R. Part 246, jointly adopted
in October 2014 by the Federal Deposit Insurance Corporation, the Federal
Housing Finance Agency, the Office of the Comptroller of the Currency, the
Securities and Exchange Commission, the Board of Governors of the Federal
Reserve System and the Department of Housing and Urban Development.


“ROFR Election Period” has the meaning set forth in Section 19(b).


“ROFR Purchase Notice” has the meaning set forth in Section 19(b).


“Sale Price” has the meaning set forth in Section 19(a).


(****).


“Seller” has the meaning set forth in the preamble.


“Seller Credit Card” means the credit cards branded with the brands as listed in
Exhibit F, as such exhibit may be amended from time to time by Seller; provided
that Seller shall give Company thirty (30) days’ prior written notice of any
such change.


“Seller Indemnified Parties” shall have the meaning set forth in Section 22(b).


“Servicer Event of Default” has the meaning defined in the Amended and Restated
Servicing Agreement.


“Servicer Event of Termination” means the events listed in the Amended and
Restated Servicing Agreement upon the occurrence of which Sterling is permitted
to terminate such agreement with one hundred and twenty (120) days’ written
notice to Genesis.


“Settlement” means the extension of credit by Seller on an Account pursuant to
an authorization thereof in accordance with the Amended and Restated Servicing
Agreement.


“SLA” means each individual performance standard set forth on a schedule to the
Company Servicing Agreement or a schedule to the Amended and Restated Servicing
Agreement, as applicable.


“Subject Receivables” has the meaning set forth in Section 19(a).


“Term” means term of this Agreement as set forth in Section 18.


“Trailing Transactions” means, with respect to each Account, any of the
following occurring prior to the Cut-Off Time, but not posted to the applicable
Account prior to the Cut-Off Time: all sales transactions, purchases, credits,
adjustments, accrued interest and payments.


“Transfer Notice” has the meaning set forth in Section 19(a).
 
12

--------------------------------------------------------------------------------

“Transfer Offer” has the meaning set forth in Section 19(b).


“Transfer Term Sheet” has the meaning set forth in Section 19(a).


“True Sale Opinion” means an opinion from counsel for Seller, addressed to
Seller and to Company, subject to customary qualifications, assumptions
(including, but not limited to, the assumption that there have been no changes
to the facts and circumstances existing and in effect as of the date of this
Agreement relating to the transactions contemplated by this Agreement (without
giving effect to any amendments, modifications or supplements thereto)),
limitations and exceptions that a United States federal or state court of
appropriate jurisdiction, which reasonably and properly analyzed the facts and
the law, would uphold the characterization of the transfer of the Receivables by
Seller to Company pursuant to this Agreement (without giving effect to any
amendments, modifications or supplements thereto) as a sale or an absolute
transfer of the Receivables, and that a trustee, receiver or creditor of Seller
would not be able to compel the turnover of the Receivables or the proceeds
thereof to Seller under Section 542 of the Bankruptcy Code and would not be
entitled to treat the Receivables or the proceeds thereof as assets included in
the estate of Seller pursuant to Section 541 of the Bankruptcy Code, and
therefore, the Receivables, the payments thereon and the proceeds thereof would
not be subject to the automatic stay under Section 362 of the Bankruptcy Code
imposed in such a case with respect to Seller.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
applicable jurisdiction.


“Unposted Interest and Charges” means, with respect to each Account, any and all
interest and fees (including any finance charges, NSF fees, late fees, returned
check fees and any other charges or fees), in each case, that have been earned,
but not billed or posted, between such Account’s most recent billing date prior
to the Cut-Off Time and the Cut-Off Time.


“Volume Projection Report” has the meaning specified in Section 7(a).


“Zale” has the meaning set forth in the preamble.


“Zale Account” means an open ended credit card account linked to a Zale-branded
Seller Credit Card and usable solely for the purpose of financing the purchase
of goods and/or services (and all fees and charges relating thereto) and for
financing any other charges that may be made using such Zale Account pursuant to
the terms of the relevant Account Agreement.  For the avoidance of doubt, Zale
Account will not include any Forward Flow Account.


“Zale Receivable” means any Receivable arising in respect of a Zale Account.
 


13

--------------------------------------------------------------------------------

(b)       Interpretation.  As used in this Agreement: (i) all references to the
masculine gender shall include the feminine gender (and vice versa); (ii) all
references to “include,” “includes,” or “including” shall be deemed to be
followed by the words “without limitation”; (iii) references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (iv) references to another agreement,
instrument or other document means such agreement, instrument or other document
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof; (v) unless otherwise specified, all
references to an article, section, subsection, exhibit or schedule shall be
deemed to refer to, respectively, an article, section, subsection, exhibit or
schedule of or to this Agreement; (vi) references to any Person include that
Person’s permitted successors and assigns; and (vii) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.
 
2.
Selection of Receivables; Purchase of Receivables; Payment to Seller.

 
(a)       Seller shall designate the Credit Card Receivables arising under
thirty percent (30%) of all Accounts for sale to the Company hereunder.  For
purposes of selecting the Receivables to be sold hereunder, which shall be on a
per Account basis, Seller shall perform such selection on a randomized basis,
using a generally accepted randomization software tool agreeable to CarVal,
without use of adverse selection tactics.  Seller shall consider in good faith
any comments made by Company with respect to the selection of such randomization
software tool.  For the avoidance of doubt, in no event shall Company and CarVal
be allocated Credit Card Receivables with respect to the same Account.


(b)       Subject to Section 15, Company agrees to purchase, and Seller agrees
to sell, without recourse, representations and warranties (except as otherwise
expressly provided herein), and without the need for further agreement or
documentation, all of Seller’s right, title and interest in and to:
 
(i)         each Receivable arising in respect of any Back Book Account
allocated to Company pursuant to Section 2(a) hereof that existed and was owing
at the Cut-Off Time, (****) (the “Back Book Receivables”);


(ii)        each Receivable arising in respect of any Back Book Account
allocated to Company pursuant to Section 2(a) hereof after the Cut-Off Time
through to the end of the Term (“Add-on Receivables”); and


(iii)       each Receivable arising in respect of any new Account established by
Seller after the Cut-Off Time through to the end of the Term and allocated to
Company pursuant to Section 2(a) hereof, including all add-on Receivables
related to such new Accounts (the “Forward Flow Receivables”).


3.
Timing of Purchases; Consideration.

 
(a)       Effective on the Initial Closing Date, Seller hereby sells to Company,
and Company hereby purchases from Seller, all of Seller’s right, title and
interest in, to and under the Back Book Receivables.


(b)       On each Closing Date after the Initial Closing Date, one hundred
percent (100%) of each Forward Flow Receivable and of each Add-on Receivable
generated by Seller shall be sold by Seller to Company without recourse,
representations and warranties (except as otherwise expressly provided herein),
and without the need for further agreement or documentation.


(c)       In consideration for Seller’s sale, transfer, assignment, set over,
and conveyance to Company of a Receivable, Company shall pay to Seller the
amounts in accordance with Section 4 below.
 
14

--------------------------------------------------------------------------------

(d)       No later than 10:00 a.m. Eastern Time on the applicable Closing Date,
Seller shall deliver, or Genesis shall otherwise possess, all Records with
respect to the Receivables purchased by Company pursuant to this Agreement and
any Account files necessary or advisable to enable Genesis to service such
Receivables in accordance with Applicable Requirements and the Company Servicing
Agreement.  Such Account files will include the Account Agreement, confirmation
of delivery of the Account Agreement to the Borrower, and such other materials
as are necessary or advisable to service the related Receivables in accordance
with the Applicable Requirements (all of which may be in electronic form except
where originals are required by Applicable Law).


(e)       Seller and Company each intend the transfer of Receivables under this
Agreement to be a true sale by Seller to Company that is absolute and
irrevocable, conveying good title free and clear of any Liens, from Seller to
Company, and not a secured borrowing, including for accounting purposes.  At any
time and from time to time, Seller will, at its sole expense, promptly and duly
authorize, execute and deliver or will promptly cause to be authorized, executed
and delivered, such further instruments and documents and take such further
actions as are reasonably requested by Company to confirm the sale of the
Receivables and/or as is necessary for the purpose of obtaining or preserving
the full benefits of this Agreement, including the filing of any financing or
continuation statements under the UCC or other Applicable Law in effect in any
jurisdiction with respect to the perfection of the transfer of ownership of the
Receivables; provided that, any initial financing statement that Company wishes
to file at the Initial Closing shall be prepared and filed by Company, at its
sole expense, and such financing statement shall be designed to cover all
Receivables to be purchased by Company under this Agreement.  However,
notwithstanding the intent of Seller and Company, if a court of competent
jurisdiction holds that the conveyance of the Receivables purchased hereunder is
not a true sale of such Receivables from Seller to Company, this Agreement also
shall be deemed to be and hereby is a security agreement within the meaning of
the UCC, and the conveyance by Seller provided for in this Agreement shall be
deemed to be, and Seller hereby grants to Company, a first priority security
interest in and to all of Seller’s right, title, and interest, in the
Receivables to secure the obligations now or hereafter arising of Seller to
Company to remit the payments in respect of the Receivables and other amounts
payable under and in accordance with the terms of this Agreement.  Seller also
hereby authorizes Company to file any instruments to confirm the sale of the
Receivables and/or for the purpose of obtaining or preserving the full benefits
of this Agreement, including the filing of any financing or continuation
statement under the UCC or other Applicable Law in effect in any jurisdiction
with respect to the perfection of the transfer of ownership of the Receivables.
 
4.
Closing; Payment of Purchase Price.  The closing of the initial sale of
Receivables pursuant to Section 3(a) (the “Initial Closing”) shall take place at
the offices of Simpson Thacher & Bartlett LLP or such other location as is
determined pursuant to the CarVal RPA, on June 29, 2018 or such other time
and/or date as is determined pursuant to the CarVal RPA (the date on which the
Initial Closing actually occurs being referred to herein as the “Initial Closing
Date”).  For the avoidance of doubt, the location, time and date of the Initial
Closing under this Agreement shall be the same as the “Initial Closing” under
the CarVal RPA (if any).  Notwithstanding anything herein to the contrary, in
the event that the CarVal RPA is terminated, the location, time and date of the
Initial Closing shall be as mutually agreed upon by Seller and Company.

 
15

--------------------------------------------------------------------------------

(a)       Initial Closing Statement.  Not less than three (3) Business Days
prior to the Initial Closing Date or on such other date as mutually agreed by
the Parties, Seller shall deliver the Initial Closing Statement to Company,
showing Seller’s good faith determination of the Estimated Purchase Price,
together with the Receivables Closing File and other reasonable supporting
documentation and calculations.  Company shall have the right to review the
Initial Closing Statement, together with any supporting documents reasonably
requested by Company to verify the accuracy and completeness of the valuations
set forth therein, and the Initial Closing Statement shall be revised by Seller
to reflect any corrections mutually agreed to by Seller and Company acting in
good faith.


(b)       Payments for Receivables at the Initial Closing.  At the Initial
Closing, Company shall pay to Seller ninety-five percent (95%) of the Estimated
Purchase Price as reflected on the Initial Closing Statement (as such statement
may be revised in accordance with Section 4(a)).  Such payment shall be made by
wire transfer in immediately available funds to an account specified by Seller
in writing at least two (2) Business Days prior to the Initial Closing Date. 
The Parties acknowledge that a true-up payment shall be paid in accordance with
the true-up procedures set forth in Schedule 4(b).


(c)        (****).


(d)       Final Purchase Price of Back Book Receivables.
 
(i)        Within thirty (30) days following the Initial Closing Date, Company
shall deliver to Seller a Final Closing Statement setting forth Company’s good
faith determination of the Final Purchase Price, along with supporting
documentation and calculations.  Seller shall have a period of twenty (20)
Business Days from the receipt of the Final Closing Statement to review such
statement, together with any supporting documents reasonably requested by it to
verify the accuracy and completeness of the valuations set forth therein, and
the Final Closing Statement shall be revised by Company to reflect any
corrections mutually agreed to by Company and Seller or finally determined
pursuant to Section 4(g).  During the period between the Initial Closing and the
delivery of the Final Closing Statement, Seller and Company will work together
in good faith to reconcile any Trailing Transactions and agree upon the Final
Purchase Price.


(ii)       The Final Purchase Price shall be an amount determined as of the
Initial Closing Date, equal to the Back Book Purchase Price.  If the Final
Purchase Price is greater than the Estimated Purchase Price paid by Company on
the Initial Closing Date, Company shall, within five (5) Business Days following
the determination of the Final Purchase Price, remit ninety-five percent (95%)
of the difference to Seller.  If the Final Purchase Price is less than the
Estimated Purchase Price paid by Company on the Closing Date, Seller shall,
within five (5) Business Days following the determination of the Final Purchase
Price, remit ninety-five percent (95%) of the difference to Company.
 
16

--------------------------------------------------------------------------------

(e)        Payment for Receivables following the Initial Closing.  From the
Initial Closing Date:
 
(i)        Seller shall provide Company with the Daily Receivables Sale
Statement and the related Receivables Closing File by 10:00 a.m. Eastern Time
two (2) Business Days prior to each Closing Date which shall detail the Forward
Flow Receivables and Add-on Receivables to be sold to Company that have not been
included in the last Daily Receivables Sale Statement (such Daily Receivables
Sale Statement to include Seller’s good faith computation of the Estimated
Purchase Price to be paid in respect of each such Daily Receivables Sale
Statement).  Company shall have the right to review the Daily Receivables Sale
Statement, together with any supporting documents reasonably requested by
Company to verify the accuracy and completeness of the valuations set forth
therein, and the Daily Receivables Sale Statement shall be revised by Seller to
reflect any corrections mutually agreed to by Seller and Company acting in good
faith.


(ii)       No later than 2:00 p.m. Eastern Time on each Closing Date, Company
shall pay Seller the Estimated Purchase Price for the Receivables transferred by
Seller as set forth in the Daily Receivables Sale Statement in accordance with
Section 33.


(f)        Final Purchase Price of Forward Flow Receivables and Add-on
Receivables.
 
(i)        Within ten (10) Business Days following the end of each fiscal
quarter, Company shall deliver to Seller a Final Closing Statement setting forth
Company’s good faith determination of the Final Purchase Prices for the Forward
Flow Receivables and Add-on Receivables purchased on each Closing Date in such
fiscal quarter, along with supporting documentation and calculations.  Seller
shall have a period of ten (10) Business Days from the receipt of such Final
Closing Statement to review such statement, together with any supporting
documents reasonably requested by it to verify the accuracy and completeness of
the valuations set forth therein, and the Final Closing Statement shall be
revised by Company to reflect any corrections mutually agreed to by Company and
Seller or finally determined pursuant to Section 4(g).  During the period
between the end of the fiscal quarter and the delivery of the Final Closing
Statement, Seller and Company will work together in good faith to agree upon
each Final Purchase Price.


(ii)       The Final Purchase Price with respect to the Forward Flow Receivables
and Add-on Receivables shall be an amount determined as of each related Closing
Date, equal to the Forward Flow Purchase Price or Add-on Receivable Purchase
Price, as applicable.  If a Final Purchase Price is greater than the related
Estimated Purchase Price paid by Company on the applicable Closing Date, Company
shall, within five (5) Business Days following the determination of such Final
Purchase Price, remit one hundred percent (100%) of the difference to Seller. 
If a Final Purchase Price is less than the related Estimated Purchase Price paid
by Company on the applicable Closing Date, Seller shall, within five (5)
Business Days following the determination of the Final Purchase Price, remit one
hundred percent (100%) of the difference to Company.
 
17

--------------------------------------------------------------------------------

(g)       Dispute Resolution.
 
(i)        If Seller has any objections to a Final Closing Statement, then
Seller shall submit such objections in writing to Company, stating in reasonable
detail the reason and basis for any such objections, within the time period
specified in Sections 4(d)(i) and 4(f)(i) (as applicable) for review of such
Final Closing Statement (the “Review Period”).  Seller and Company will each use
its commercially reasonable efforts to resolve any disputes regarding the
contents of the Final Closing Statement; provided, however, that if Company and
Seller cannot mutually agree upon a Final Closing Statement within the Review
Period, the Parties shall:



 
(A)
pay to each other any undisputed amounts in the Final Closing Statement that are
owed; and




(B)
resolve any outstanding disputed line items in the Final Closing Statement by
following the dispute resolution procedures that are set forth in Section
4(g)(ii)  below.



(ii)       In the event Company and Seller are unable to resolve any dispute
regarding the contents of a Final Closing Statement, the Parties shall submit
the items remaining in dispute for resolution to a mutually selected nationally
recognized independent accounting firm (which such independent accounting firm
shall not be, for the avoidance of doubt, the auditor of Company, Seller or any
of their respective Affiliates) (such accounting firm being referred to herein
as the “Accountants”).  Company and Seller shall jointly direct the Accountants
to determine and report to Company and Seller, within forty-five (45) days after
such submission, upon such remaining disputed items, and such report shall
(absent manifest error) be final, binding and conclusive on Seller and Company. 
Seller and Company shall cooperate fully in assisting the Accountants in their
review, including by providing the Accountants full access to all files, books
and records relevant thereto and providing such other information as the
Accountants may reasonably request in connection with any such review, subject
to entry into a customary confidentiality agreement.  None of the Parties or any
of their representatives will engage in any ex parte communications with the
Accountants relating to the disputed items.  The fees and disbursements of the
Accountants shall be paid equally by the Parties.  In the event the
determination made by the Accountants requires any Party to make payment to the
other of any additional amount, such Party shall make such payment no later than
five (5) Business Days following receipt from the Accountants of written notice
to all Parties of such determination plus interest on any amount due at a rate
equal to the Prime Rate divided by three hundred sixty-five (365) for each day
during the period from the related Closing Date through the date of payment.


5.
Ownership of Accounts; Ownership of Receivables.

 
(a)        Seller shall be the owner of the Accounts but, on and after each
Closing Date, Company shall be the owner of the Receivables transferred on such
date and shall be entitled to all of the rights, privileges, and remedies
applicable to such ownership interest.  Except as provided in Section 22, Seller
does not assume and shall not have any liability to Company or its assignees for
the repayment of any advances made under the Accounts; provided that Seller
shall forward to Company payments in respect of the Accounts received by it as
provided in Section 8(d).
 
18

--------------------------------------------------------------------------------

(b)       For good and valuable consideration, the receipt of which is hereby
acknowledged and agreed, any Account for which Receivables sold to Company
pursuant to this Agreement has been charged-off shall automatically and
immediately be transferred to Company, and all Borrower Data, Records and rights
under any Account Agreements related to such Account shall automatically and
immediately be transferred to Company.  Each Party agrees to execute any and all
agreements or other instruments as may be reasonably necessary to evidence and
effect such transfer.
 

6.
Credit Underwriting Standards and Other Policies.  The initial Credit
Underwriting Standards will be those applied by Seller prior to the Effective
Date, as set forth on Exhibit C.

 
(a)        In connection with any material change to the Credit Underwriting
Standards, Seller shall deliver to Company a reasonable description of the
proposed change and the rationale for the proposed change at least thirty (30)
days prior to implementing such change.


(b)       Unless prohibited by Applicable Law, Seller shall notify Company in
writing at least thirty (30) days prior to a change to the Credit Underwriting
Standards, required by Applicable Law unless Seller is required by Applicable
Law to implement such change in less than such thirty (30) day period, in which
case Seller will provide Company with notice as soon as practicable following
the date Seller becomes aware such change will likely be so required.


(c)        Other than as expressly disclosed to Company prior to the Effective
Date, the materials and documents comprising the Credit Underwriting Standards
in effect as of the date hereof have been in materially and substantially the
same form for (****).


7.
Volume Projections.

 
(a)        Volume Projection Report.  On the forty-fifth (45th) day prior to the
beginning of each fiscal year (or if such day is not a Business Day, the next
Business Day), Seller shall deliver to Company a report (which, for the
avoidance of doubt, shall be the same report delivered to CarVal pursuant to
Section 7(a) of the CarVal RPA) (a “Volume Projection Report”) containing a
forward annual forecast of (i) the Forward Flow Receivables and Add-on
Receivables to be sold under this Agreement for such fiscal year plus (ii) the
CarVal Receivables defined as “Forward Flow Receivables” and “Add-on
Receivables” under the CarVal RPA to be sold under the CarVal RPA for such
fiscal year; provided that, Company hereby acknowledges and agrees that such
forecasts are subject to various risks and uncertainties and actual business
results may vary substantially from the forecasts expressed or implied therein
and Seller makes no representation as to the accuracy of such forecasts (except
that such forecasts were developed in good faith).


(b)       Actual Lower than Forecast.  If for any fiscal year the actual amount
of the aggregate of the Forward Flow Receivables and Add-on Receivables
purchased by Company under this Agreement (determined as of the applicable
Closing Date) (****), then Seller shall pay to Company a fee in an amount equal
to the product of (****) within ten (10) Business Days of the end of such year;
provided that, Company shall not be entitled to such fee if it has otherwise
failed to meet its purchase obligations under Section 2.  The payment of such
fee shall be Company’s sole and exclusive remedy if the actual volume is lower
than thirty percent (30%) of the aggregate amount of receivables set forth in
the forecast contained in the Volume Projection Report .
 
19

--------------------------------------------------------------------------------

(c)        Actual Higher than Forecast.  Company shall have the right, upon ten
(10) Business Days’ written notice to Seller, to stop making purchases of
Forward Flow Receivables (other than Forward Flow Add-on Receivables) required
under Section 2 of this Agreement once the aggregate of the Forward Flow
Receivables and Add-on Receivables purchased by Company under this Agreement
(determined as of the applicable Closing Date) is (****).  For the avoidance of
doubt, if Company elects to cease purchasing in accordance with this Section
7(c), Company is still obligated to continue purchasing Forward Flow Add-on
Receivables and Add-on Receivables, and Company shall resume purchases at the
start of the following fiscal year.  If Company elects to cease purchasing in
accordance with this Section 7(c), then Seller shall have the right to offer any
Forward Flow Receivables (other than Forward Flow Add-on Receivables) that
Company elects not to purchase to any other Person and the obligations of Seller
in Sections 2, 3(b) and 4(e) solely with respect to Company for such Forward
Flow Receivables shall cease to be of any further force and effect.
 
(d)       Annual Cap.  Notwithstanding any of the foregoing, Company shall be
under no obligation to purchase any Forward Flow Receivable (other than Forward
Flow Add-on Receivables) if such purchase would result in the total aggregate
principal amount of all Receivables purchased in any fiscal year of the Term
(determined as of the applicable Closing Date) exceeding (****).  For the
avoidance of doubt, if Company elects to cease purchasing in accordance with
this Section 7(d), Company is still obligated to continue purchasing Forward
Flow Add-on Receivables and Add-on Receivables, and Company shall resume
purchases at the start of the following fiscal year.  If Company elects to cease
purchasing in accordance with this Section 7(d), then Seller shall have the
right to offer any Forward Flow Receivables (other than Forward Flow Add-on
Receivables) that Company elects not to purchase to any other Person and the
obligations of Seller in Sections 2, 3(b) and 4(e) solely with respect to
Company for such Forward Flow Receivables shall cease to be of any further force
and effect.
 

8.
Covenants of Seller.  Seller hereby covenants that:

 
(a)       Seller will (i) duly observe and comply in all material respects with
all Applicable Laws relative to the conduct of its business and the operation of
the Program; (ii) preserve and keep in full force and effect its legal existence
and qualify and remain qualified in good standing in each jurisdiction where the
failure to maintain such qualification could reasonably be expected to have a
Material Adverse Effect with respect to Seller, the Program or this Agreement;
(iii) obtain, maintain and keep in full force and effect all authorizations,
licenses, consents, orders or approvals of, or registrations or declarations
with, any Regulatory Authority that are necessary or appropriate to properly
carry out its business and the obligations to be performed by it under this
Agreement, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect with respect to Seller, the Program or this
Agreement or materially and adversely affects Company’s interest in, or the
value or collectability of, the Receivables purchased under this Agreement.
 
20

--------------------------------------------------------------------------------

(b)       Seller will take no action to cause any Account to be evidenced by any
“instrument” (as defined in the UCC as in effect in any relevant jurisdiction). 
Seller will take all actions reasonably requested by Company for the purpose of
ensuring that each Account will not be classified as anything other than a
“general intangible” or as a “payment intangible” (as those terms are defined in
the UCC as in effect in any relevant jurisdiction).
 
(c)        Seller will not sell, pledge, assign or transfer to any other Person,
any Account allocated to Company pursuant to Section 2(a) of this Agreement, or
any interest therein, other than with the prior written consent of Company or in
favor of Company or Company’s designee.
 
(d)       If Seller receives or collects any funds in repayment of a Receivable,
Seller shall use reasonable best efforts to send an e-mail notice of any such
receipt within one (1) Business Day (but in no event later than two (2) Business
Days) thereof to Company and Genesis and simultaneously send such funds by wire
transfer (or other means as agreed to by Parties) to Genesis for deposit into
the cash management system under the Company Servicing Agreement.  Seller hereby
agrees and acknowledges that any payments so collected by Seller shall be held
in trust for Company and shall be delivered to Company promptly.
 
(e)       Seller acknowledges and agrees that Company shall be the owner of the
Borrower Data for the purposes related to billing and collections of the
Receivables (provided that, Seller shall be deemed to retain ownership of all
Borrower Data for all other purposes, including Borrower Data needed by Seller
and its affiliates to maintain business relationships with the Borrowers),
credit file information, servicing and collection history and that all such
information shall constitute “Confidential Information” for purposes of Section
21 and the Confidentiality Agreement.
 
(f)        Seller will not create, or suffer to exist (by operation of law or
otherwise) any Lien (other than Company’s Lien hereunder) upon or with respect
to, any of the Receivables or any of its interest therein (including the related
Account).  Seller shall notify Company as soon as practicable after it becomes
aware of the existence of any Lien (other than Company’s Lien hereunder) on any
of the Receivables or the related Accounts and Seller shall defend the right,
title and interest of Company in, to and under the Receivables against all
claims of third parties arising from events occurring prior to the purchase of
the Receivables by Company hereunder.
 
(g)       Seller shall take all action necessary to effect, and shall use
commercially reasonable efforts to maintain, Company’s ownership interest in the
Receivables (or, to the extent the transactions evidenced hereby are deemed to
be a loan, Seller shall take all action reasonably necessary to ensure that the
Lien of this Agreement constitutes a valid first priority security interest in
the related Receivables to secure such loan).
 
(h)       Seller (or Genesis (or any successor servicer) on behalf of Seller)
shall maintain accounts and records as to each Receivable purchased hereunder
accurately and in sufficient detail to permit the identification of such
Receivable.  Seller (or Genesis (or any successor servicer) on behalf of Seller)
shall maintain its computer records so that, from and after the related Closing
Date, Seller’s master computer records that refer to any Receivable indicate
clearly the interest of Company in such Receivable and that such Receivable is
owned by Company with record title vested in the name of Company’s trustee for
the benefit of Company.  Except as set forth in Section 3(e), Seller will not
account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than as a sale of the
Receivables to Company.  Seller shall not take any action in the name or on
behalf of Company with respect to the Receivables except as otherwise permitted
hereunder or with Company’s express written consent; provided that the foregoing
shall not limit the actions of Seller pursuant to any activities involving any
cure of a Receivable pursuant to Section 20.
 
21

--------------------------------------------------------------------------------

(i)         Seller shall notify Company promptly after becoming aware of:
 
(i)         any material notice or other communication from any Regulatory
Authority in connection with the transactions contemplated by this Agreement;
 
(ii)        any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
 
(iii)       any actions, suits, claims investigations or other Proceedings
commenced that could reasonably be expected to have a Material Adverse Effect
with respect to Seller, the Program or this Agreement or materially and
adversely affect Company’s interest in, or the value or collectability of, the
Receivables purchased under this Agreement;
 
(iv)      any Servicer Event of Default; and
 
(v)       any dispute, complaint or issue arising with any Borrower, where such
dispute, complaint or other issue could reasonably be expected to have a
Material Adverse Effect with respect to Seller, the Program or this Agreement or
materially and adversely affect Company’s interest in, or the value or
collectability of the Receivables purchased under this Agreement.
 
(j)        Seller shall ensure that all marketing and training materials
produced in connection with the Program, including those marketing and training
materials produced in connection with the sale of the underlying financed
merchandise related to the Receivables and any related ancillary products
(whether currently produced or to be produced following the date hereof) (i)
comply with the Marketing P&Ps in effect at the relevant time in all material
respects and (ii) to the extent Seller and Company have not implemented a
mutually agreed operational approach pursuant to Section 8(p)(ii), are updated
as necessary to ensure notice and instructions are provided to Borrowers with
respect to the (****).
 
(k)       Seller will do, execute and perform all such other acts, deeds and
documents as Company may from time to time reasonably require in order to carry
into effect the purposes of this Agreement; provided that, with respect to any
Financing, Seller’s obligations shall be limited in the manner set forth in
Section 16.
 
(l)        Seller shall provide notice to Company as soon as practicable after
it decides or agrees to make any material changes to the services to be
performed by Genesis under the Amended and Restated Servicing Agreement,
including any material changes to any SLAs as contained in the Amended and
Restated Servicing Agreement.
 
22

--------------------------------------------------------------------------------

(m)      Seller shall not, unless required by Applicable Law or Company provides
its written consent thereto, make or agree to any changes to the Amended and
Restated Servicing Agreement that would loosen any SLAs contained in the Amended
and Restated Servicing Agreement below the standards that Genesis provides to
Seller with respect to the Back Book Receivables as of the Effective Date.
 
(n)       Seller shall notify Company in writing of any proposed amendments to
any Account Agreement. (****).
 
(o)       Seller will not exercise any right to terminate Genesis, for
convenience, as servicer under the Amended and Restated Servicing Agreement
other than with the prior written consent of (****) and, in such case, will
identify and appoint a replacement servicer in compliance with Section 17(b).
(****).
 
(p)       (i)         Subject to the right of first refusal in Section 19,
following the expiry or termination of this Agreement or at any time during the
suspension of Company’s purchase obligation in accordance with Section 7,
(****).
 
(ii)        At a reasonable time prior to expiry or termination of this
Agreement, Seller and Company shall engage in good faith discussions to consider
alternatives as to how Seller may (at its own cost and expense) (****),
including the ability for Seller to originate additional Receivables on any
Account for which Company owns outstanding Receivables (****).
 
(iii)       Unless Seller and Company implement a mutually agreed operational
approach pursuant to Section 8(p)(ii), (****).
 
(q)       Following the Initial Closing Date, Sterling shall ensure that any
Forward Flow Receivables with Borrowers that have an origination FICO score of
(****) as of the date of Settlement shall be offered to Company for purchase
pursuant to Section 2, subject to all other terms and conditions of this
Agreement.
 
(r)        Seller shall use commercially reasonable efforts to satisfy the
conditions precedent set forth in Section 13 for which it is reasonably able to
exercise control, in each case, on or prior to the related Closing Date.
 
(s)       Seller shall ensure that Company shall have the right(****).
 
9.
Covenants of Company.  Company hereby covenants that:

 
(a)       Company shall provide notice to Seller as soon as practicable after it
decides or agrees to make any material changes to the services to be performed
by Genesis under the Company Servicing Agreement, including any material changes
to any SLAs as contained in the Company Servicing Agreement.
 
(b)       Company shall not, unless required by Applicable Law or Seller
provides its written consent thereto, make or agree to any changes to the
Company Servicing Agreement that would loosen any SLAs contained in the Company
Servicing Agreement below the standards that Seller currently provides as of the
Effective Date.
 
23

--------------------------------------------------------------------------------

(c)       Other than pursuant to a bona fide Financing, Company shall not sell
or transfer any Receivables it purchases under this Agreement (other than any
Receivables that have been charged-off) to any third party unless (i) Company
ensures that such Receivables are serviced by the same servicer that services
Receivables sold under this Agreement on terms that are substantially the same
terms as the Company Servicing Agreement; (ii) such third party transferee is
restricted from making any changes to their applicable servicing agreement with
respect to such Receivables that would loosen any SLAs contained in such
servicing agreement below the standards that Genesis provides to Seller under
the Amended and Restated Servicing Agreement as of the Effective Date; and (iii)
the transfer agreement between Company and such third party reflects the
covenants in this Section 9(c).
 
(d)       Company shall use commercially reasonable efforts to satisfy the
conditions precedent set forth in Section 14 for which it is reasonably able to
exercise control, in each case, on or prior to the related Closing Date.
 

10.
General Representations and Warranties of Seller.  Seller hereby represents and
warrants to Company as of the date of this Agreement and as of each Closing Date
that:

 
(a)       Seller is a Delaware corporation, duly organized and validly existing
in good standing under the laws of the State of Delaware, and has the full power
and authority to make the extensions of credit to Borrowers and has full
corporate power and authority to execute, deliver, and perform its obligations
under this Agreement; the execution, delivery and performance of this Agreement
and the other agreements and instruments to be executed by Seller as
contemplated hereby have been duly authorized and are not in conflict with and
do not violate Applicable Law or the terms of the charter or bylaws of Seller
and will not result in a breach of or constitute a default under, or require any
consent under, any indenture, loan or agreement to which Seller is a party;
 
(b)       This Agreement constitutes a legal valid, and binding obligation of
Seller, enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity;
 
(c)       All consents, licenses, approvals, or authorizations of, or
registrations or declarations with any Regulatory Authority required to be
obtained, effected, or given by Seller in connection with the execution,
delivery, and performance of Seller’s obligations under this Agreement and with
respect to the Accounts have been duly obtained, effected, or given and are in
full force and effect;
 
(d)       There are no Proceedings or investigations pending or, to the best
knowledge of Seller, threatened against Seller (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation by Seller of any of the
transactions contemplated by this Agreement, (iii) seeking any determination or
ruling that, in the reasonable judgment of Seller would materially and adversely
affect the performance by Seller of its obligations under this Agreement, (iv)
seeking any determination or ruling that would materially and adversely affect
the validity or enforceability of this Agreement; or (v) which could reasonably
be expected to materially and adversely affect Company’s interest in, or the
value or collectability of the Receivables;
 
(e)       Seller is not subject to an Insolvency Event;
 
(f)        Seller is operating the Program in compliance with Applicable Law;
 
24

--------------------------------------------------------------------------------

(g)       Seller is not in default under any agreement, contract, instrument or
indenture to which Seller is a party or by which it (or any of its assets) is
bound, which default would have a Material Adverse Effect with respect to
Seller, the Program or this Agreement, nor has any event occurred which, with
the giving of notice, the lapse of time or both, would constitute a default
under any such agreement, contract, instrument or indenture that would have a
Material Adverse Effect with respect to Seller, the Program or this Agreement;
 
(h)       Seller is in compliance in all material respects with all applicable
provisions of the AML-BSA Laws and has adopted and put into practice policies
and procedures reasonably designed to ensure its ongoing compliance with such
laws, which policies and procedures are consistent with generally accepted
standards within Seller’s industry for ensuring such compliance;
 
(i)        All written information, reports, certificates and statements (other
than projections and forward-looking statements) furnished by or on behalf of
Seller for purposes of or in connection with the Program this Agreement or any
other transaction document contemplated by this Agreement are true, complete and
correct in all material respects as of the date such information is stated or
certified; provided that with respect to any information regarding a Receivable
that was provided to Seller or any of its Affiliates by the Borrower, credit
bureau or other third party, Seller only represents and warrants that such
information is true and correct to the best of Seller’s knowledge.  There is no
fact, condition, circumstance or event known to Seller that has not been
disclosed to Company in writing which could reasonably be expected to be, have
or result in a Material Adverse Effect with respect to Seller, the Program or
this Agreement or materially and adversely affect Company’s interest in, or the
value or collectability of, the Receivables purchased under this Agreement. 
Seller has furnished or disclosed all definitive agreements, side letters,
binding letters of intent and all schedules, exhibits, ancillary agreements and
documentation related thereto containing any terms or conditions with respect to
any of the transactions contemplated by the CarVal RPA;
 
(j)        Except as expressly disclosed to Company by Seller in writing prior
to the Effective Date with respect to certain Back Book Receivables, none of the
compensation practices of Seller encourage behavior that is contrary to
Applicable Law;
 
(k)       Seller maintains all intellectual property and all licenses of, or any
other interest in, intellectual property (including the Proprietary Materials)
necessary for the origination, identification, collection, enforcement or
servicing of, or necessary to maintain the value and validity of, each
Receivable by Seller, Genesis, any successor thereto and any other assignees of
any of the foregoing.  Seller has good and valid title to all such intellectual
property (including the Proprietary Materials), free and clear of any Lien.  All
such intellectual property (including the Proprietary Materials) is valid,
subsisting, and enforceable.  Seller has prevented any Person from having or
obtaining any interests, Liens or other rights to any intellectual property or
any licenses of, or any other interest in, intellectual property (including the
Proprietary Materials) that could individually or in the aggregate, interfere in
any material respect with the origination, identification, collection,
enforcement or servicing of, each Receivable by Seller, Genesis, any successor
thereto and any other assignees of any of the foregoing or otherwise impair the
validity or value of any Receivable;
 
25

--------------------------------------------------------------------------------

(l)        All marketing and training materials utilized by Seller or its
Affiliates and agents with respect to the Receivables and the Program comply
with the Marketing P&Ps and all Applicable Laws.
 
(m)      Seller’s sales practices with respect to the underlying financed
merchandise related to the Receivables, and any ancillary products related
thereto, comply with all Applicable Laws.
 
(n)       The (****), together with any policies forming part of the Marketing
P&Ps, related to the Program contains the following criteria:
 
(i)         (****);
 
(ii)        (****);
 
(iii)       (****);
 
(iv)      (****);
 
(v)       (****)
 
(vi)      (****).
 
(o)       With respect to the Initial Closing Date, all of the factual
statements and representations in any officer’s certificate delivered in
connection with the True Sale Opinion on the Initial Closing Date are true and
correct in all respects as of the date thereof, and Seller shall have complied
with all of the assumptions set forth in such opinion as of the date thereof,
including with respect to Seller having a valid business reason for selling the
Receivables to Company hereunder, and with all of the statements set forth in
such officer’s certificate.
 
The representations and warranties set forth in this Section 10 shall survive
the sale, transfer and assignment of the Receivables to Company pursuant to this
Agreement and, with the exception of those representations and warranties
contained in Section 10(d) shall be made continuously throughout the Term.  In
the event that any investigation or Proceeding of the type described in Section
10(d) is instituted or threatened against Seller, Seller shall promptly notify
Company of such pending or threatened investigation or Proceeding.
 
11.
Receivables Representations and Warranties.  Seller hereby represents and
warrants to Company that, as of the related Closing Date with respect to each
Receivable acquired on such date that:

 
(a)       Seller is the sole owner of each Receivable purchased hereunder, has
good and marketable title thereto, and has the right to assign, sell and
transfer such Receivable to Company free and clear of any Lien, other than the
security interest granted pursuant to this Agreement.  Seller has not sold,
assigned, pledged, granted a security interest in or otherwise transferred any
right or interest in or to such Receivable and has not pledged such Receivable
as collateral for any debt or other purpose, other than the security interest
granted hereto.  Seller has not authorized the filing of and is not aware of any
financing statements against Seller that include a description of collateral
covering any portion of such Receivables other than any financing statement
relating to the security interest granted to Company pursuant to this Agreement;
 
26

--------------------------------------------------------------------------------

(b)       Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the applicable Borrower,
directly or indirectly for the payment of any amount required by the related
Receivable;
 
(c)       The servicing practices used by Genesis, on behalf of Seller, with
respect to each Receivable purchased hereunder have been, in all respects (i)
legal, proper, prudent and customary in the open-ended consumer private label
credit card receivable origination and servicing industry, and (ii) in
accordance with the Applicable Requirements, Applicable Law and the terms of
such Receivable.
 
(d)       The terms, covenants and conditions of such Receivable have not been
waived, altered, impaired, modified or amended in any respect, except as
previously disclosed in a written document to Company, which document has been
disclosed to Company and included in the related Records, and in each case
solely as permitted under the Account Agreement;
 
(e)       Such Receivable and its related Borrower meet the Credit Underwriting
Standards and each of the following criteria:
 
(i)         (x) the Receivable was originated and has been serviced in
accordance with, and the related Account Agreement contains all disclosures
required by, Applicable Law and the Credit Underwriting Standards; and (y)
Seller has not altered the Program in any way that could reasonably be expected
to have a Material Adverse Effect with respect to Seller, the Program or this
Agreement or materially and adversely affect Company’s interests in, or the
value or collectability of, such Receivable;
 
(ii)        Other than as disclosed to Company prior to the Effective Date with
respect to certain Borrowers that were (****), a legal resident of the United
States at the time of origination, at least eighteen (18) years of age, and is
not on the list of Specially Designated Nationals and Blocked Persons or subject
to the limitations or prohibitions under any other OFAC regulation or executive
order;
 
(iii)       to Seller’s knowledge, such Borrower is not subject to an Insolvency
Event, other than an Insolvency Event that has been dismissed, withdrawn, or
discharged by a court of competent jurisdiction (****);
 
(iv)      with respect to any Back Book Receivable, (x) no payment with respect
thereto, or part thereof, has remained unpaid for more than (****), and (y) to
the extent the Receivable was originated prior to(****); and
 
(v)       where such Receivable is also a Forward Flow Receivable, the FICO
score with respect thereto(****), unless otherwise agreed in writing by the
Parties.
 
(f)        (i) Such Receivable is in full force and effect and represents a
legal, valid and binding payment obligation of the applicable Borrower,
enforceable against such Borrower in accordance with its terms (subject to
general principles of equity) for the amount outstanding thereof without any
right of rescission, offset, counterclaim, dispute, discount, adjustment or
defense, except that enforceability may be limited by Debtor Relief Laws and
general principles of equity; (ii) there are no conditions precedent to the
enforceability or validity of such Receivable that have not been satisfied or
waived; (iii) the Borrower under such Receivable has no bona fide claim against
Seller or any Affiliate thereof; (iv) each of Seller and, to Seller’s knowledge,
Genesis, has not done anything to prevent or impair such Receivable from being
valid, binding and enforceable against such Borrower; (****);
 
27

--------------------------------------------------------------------------------

(g)       The Records applicable to each such Receivable are true, accurate and
complete in all material respects except as would not reasonably be expected to
adversely affect the value or collectability of the Receivable as of the Closing
Date and, if applicable, such Records include all amendments, supplements and
modifications thereto as of such date;
 
(h)       Each Account Agreement pertaining to such Receivable provides consent
by the related Borrower for Seller to deliver or disclose all relevant
information and data, including the Borrower Data, pertaining to such Borrower
to Company and its Affiliates and any successors and assignees thereto in
accordance with the terms of this Agreement;
 
(i)        Except as expressly set forth in this Agreement, there is no
limitation or restriction pertaining to the current or future sale, transfer,
financing or securitization of such Receivable in the related Account Agreement
or in any other document or agreement to which Seller is a party and, to
Seller’s knowledge, there is no such limitation or restriction under Applicable
Law or in any document or agreement to which Genesis or the related Borrower is
a party;
 
(j)        By delivering the Daily Receivables Sale Statement to Company
pursuant to Section 4(e) (whether delivered by Seller or Genesis), Seller shall
be deemed to have represented that the content of such statement, including the
Forward Flow Purchase Price and the Add-on Receivable Purchase Price, is true,
complete and accurate in all material respects; and
 
(k)       No selection procedures were used by Seller that identified such
Receivable as being less desirable or valuable than other comparable Receivables
being originated by Seller under the Program.
 

12.
Representations and Warranties of Company.  Company hereby represents and
warrants to Seller that as of the date of this Agreement and each Closing Date:

 
(a)       Company is a Delaware statutory trust duly formed and validly
existing, in good standing under the laws of the State of Delaware, and has full
power and authority to execute, deliver, and perform its obligations under this
Agreement, and that Company holds all licenses to purchase the Receivables under
this Agreement necessary to ensure the enforceability of the Receivables; the
execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
governing documents of Company and will not result in a breach of or constitute
a default under or require any consent under any indenture, loan, or agreement
to which Company is a party;
 
(b)       All approvals, authorizations, consents, and other actions by, notices
to, and filings with any Person required to be obtained for the execution,
delivery, and performance of this Agreement by Company, have been or will be
obtained by Company or its service providers prior to the Effective Date;
 
28

--------------------------------------------------------------------------------

(c)       This Agreement constitutes, a legal, valid, and binding obligation of
Company, enforceable against Company in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and general principles
of equity;
 
(d)       There are no Proceedings or investigations pending or, to the best
knowledge of Company, threatened against Company (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation, of any of the
transactions contemplated by Company pursuant to this Agreement, (iii) seeking
any determination or ruling that in the reasonable judgment of Company, would
materially and adversely affect the performance by Company of its obligations
under this Agreement, or (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this
Agreement;
 
(e)       Company is not subject to an Insolvency Event; and
 
(f)        The execution, delivery and performance of this Agreement by Company
comply with Applicable Law.
 
The representations and warranties set forth in this Section 12 shall survive
the sale, transfer and assignment of the Receivables to Company pursuant to this
Agreement and, with the exception of those representations and warranties
contained in Section 12(d), shall be made continuously throughout the Term. In
the event that any investigation or Proceeding of the type described in Section
12(d) is instituted or threatened against Company, Company shall promptly notify
Seller of such pending or threatened investigation or Proceeding.
 

13.
Conditions Precedent to the Obligations of Company.  The obligations of Company
under this Agreement are subject to the satisfaction or waiver of the following
conditions precedent on or prior to each Closing Date:

 
(a)       As of such Closing Date, no action or Proceeding shall have been
instituted or threatened against Company or Seller (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of the transactions
contemplated hereby, (iii) seeking any determination or ruling that, in the
reasonable judgment of Company, would materially and adversely affect the
performance by Seller of its obligations under this Agreement, (iv) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement, or (v) which might materially and adversely
affect any Receivable purchased under this Agreement or Company’s interest in
any such Receivable;
 
(b)       The representations and warranties of Seller set forth in Sections 10
and 11 shall be true and correct in all respects (in the case of any
representation or warranty containing any materiality qualifier) or in all
material respects (in the case of any representation or warranty that does not
contain any materiality qualifier) on such Closing Date as though made on and as
of such date;
 
(c)       With respect to each Closing Date for any Forward Flow Receivable, the
purchase of such Forward Flow Receivable shall not reasonably be expected to
result in a violation of (****).  For the avoidance of doubt, if Company elects
to invoke this condition in respect of any Forward Flow Receivable, Company must
still comply with its obligations with respect to all other Forward Flow
Receivable that are not reasonably expected to violate (****);
 
29

--------------------------------------------------------------------------------

(d)       The material terms, covenants and conditions of Seller set forth in
this Agreement to be complied with on or before such Closing Date shall have
been complied with in all respects as of such date by Seller;
 
(e)       No CSA Event of Default or Servicer Event of Default has occurred and
is continuing;
 
(f)        The Amended and Restated Servicing Agreement and the Company
Servicing Agreement shall be in full force and effect and there is no continuing
material breach by either Seller or Genesis, as applicable, thereunder; provided
that the failure of the Company Servicing Agreement to be in full force and
effect, or any breach thereof, is not attributable to Company acting in bad
faith;
 
(g)       With respect to the Initial Closing Date, Seller has delivered to
Company (i) the Initial Closing Statement, (ii) duly executed copies of this
Agreement, the Amended and Restated Servicing Agreement and the True Sale
Opinion substantially in the form as set forth in Exhibit D; and (iii) an
officer’s certificate of Seller confirming that, to the knowledge of such
officer, the conditions in Sections 13(b) and 13(d) have been or will be
satisfied on and as of the Initial Closing Date;
 
(h)       With respect to the Initial Closing Date, Genesis and Company have
entered the Company Servicing Agreement in a form reasonably satisfactory to
Company, (****);
 
(i)        (****); and
 
(j)        There is no fact, condition, circumstance or event which could
reasonably be expected to result in a material and adverse effect on Company’s
interest in, or the value or collectability of the Back Book Receivables since
the Effective Date.
 
The Parties agree that, upon payment by Company to Seller of the Forward Flow
Purchase Price and Add-on Receivable Purchase Price (as applicable) on any
Closing Date (or the Back Book Purchase Price in respect of the Initial Closing
Date), ownership of the Receivables set forth in Company’s Daily Receivables
Sale Statement for such day (or the Initial Closing Statement in respect of the
Back Book Receivables) shall vest in Company, whether or not the foregoing
conditions precedent to such purchase were in fact satisfied and any Party’s
sole remedy for damages on account of failure to satisfy such conditions
precedent shall be limited to indemnification as provided in Section 22.
 

14.
Conditions Precedent to the Obligations of Seller.  The obligations of Seller to
Company in this Agreement are subject to the satisfaction or waiver of the
following conditions precedent on or prior to each Closing Date:

 
(a)       As of each Closing Date, no action or Proceeding shall have been
instituted or threatened against Company or Seller (i) asserting the invalidity
of this Agreement, (ii) seeking to prevent the consummation of the transactions
contemplated hereby, (iii) seeking any determination or ruling that, in the
reasonable judgment of Seller, would materially and adversely affect the
performance by Company of its obligations under this Agreement, or (iv) seeking
any determination or ruling that would materially and adversely affect the
validity or enforceability of this Agreement;
 
30

--------------------------------------------------------------------------------

(b)       The representations and warranties of Company set forth in Section 12
shall be true and correct in all respects (in the case of any representation or
warranty containing any materiality qualifier) or in all material respects (in
the case of any representation or warranty that does not contain any materiality
qualifier) on each Closing Date as though made on and as of such date;
 
(c)       The material terms, covenants and conditions of Company set forth in
this Agreement to be complied with on or before each Closing Date shall have
been complied with in all material respects as of such date by Company;
 
(d)       The Amended and Restated Servicing Agreement and the Company Servicing
Agreement shall be in full force and effect and there is no continuing material
breach by either Genesis or Company, as applicable, thereunder; provided that
the failure of the Amended and Restated Servicing Agreement to be in full force
and effect, or any breach thereof, is not attributable to Seller acting in bad
faith; and
 
(e)       With respect to the Initial Closing Date, Company has delivered to
Seller (i) the Estimated Purchase Price, and (ii) duly executed copies of this
Agreement and the Company Servicing Agreement.
 
Notwithstanding the foregoing, Seller’s acceptance of any Back Book Purchase
Price, Add-on Receivable Purchase Price or Forward Flow Purchase Price shall
result in Company’s ownership of the related Receivable, whether or not the
above conditions were satisfied at such time.
 

15.
Majority Purchaser Mechanics.

 
(a)       (****).
 
(b)       Notwithstanding anything to the contrary in this Agreement, (****),
and Company (****); provided that, (****). Notwithstanding anything herein to
the contrary, (****).
 
(c)       For the period between (****).
 
(d)       Seller and Company acknowledge and agree that (****) to this
Agreement.
 

16.
Financing or Securitization.

 
(a)       Company shall have the right, subject to Section 15 hereof, to either
finance or securitize the Receivables acquired by it under this Agreement, or
any part thereof, at any time or from time to time, by itself or as part of a
larger offering (any such financing or securitization by Company, a
“Financing”).  Such Financing shall not affect Seller’s rights or Company’s
obligations hereunder except as expressly set forth herein.
 
(b)       Seller shall, and shall cause its Affiliates to, use commercially
reasonable efforts to provide, at Company’s sole expense, cooperation to the
extent reasonably requested by Company and that is customary in connection with
a financing comparable to the Financing, including with respect to the
preparation of disclosure and the provision of information to third parties,
regarding the origination and servicing of the Receivables subject to the
Financing and the related Accounts.
 
31

--------------------------------------------------------------------------------

(c)       Notwithstanding anything to the contrary, neither Seller nor any of
its Affiliates shall:
 
(i)         be required to provide cooperation to the extent it materially would
interfere unreasonably with the business or operations of Seller or its
Affiliates;
 
(ii)        be required to take any action that would conflict with or violate
Seller’s or any of its Affiliates’ organizational documents or any Applicable
Laws, or result in the contravention of, or that would reasonably be expected to
result in a violation or breach of, or a default under, any contract to which
Seller or any of its Affiliates is a party;
 
(iii)       be required to pay any commitment or other fee or incur any other
cost, expense, or obligation in connection with the securitization or any of the
foregoing
 
(iv)      subject to clause (b) above, except for delivery of a customary
solvency certificate to the extent reasonably requested by the lenders,
underwriters or comparable parties to the Financing, have any obligation to (i)
execute or deliver any certificate or document containing any representation
regarding the financial condition of Seller or its Affiliates in connection with
the Financing, or (ii) provide any legal opinions that may be required in
connection with the Financing or other financing transaction entered into by
Company; or
 
(v)       be required to take any action that might reasonably be expected to
result in Seller becoming a “sponsor” (as such term is defined in the Risk
Retention Rules) with respect to any Financing.
 
(d)       Company shall, promptly upon request by Seller, reimburse Seller for
all reasonable and documented out-of-pocket expenses (including reasonable
attorney’s fees and expenses) incurred by Seller or its Affiliates in good faith
in connection with the cooperation outlined in this Section 16.
 
(e)       Any disclosure by Company to actual or potential investors, rating
agencies, underwriters, placement agents, trustees, their representatives and
other interested parties in connection with the Financing shall be made subject
to an industry-standard confidentiality agreement that prohibits the recipient’s
use and disclosure of such information in a manner inconsistent with the
Confidentiality Agreement.
 

17.
Replacement of Servicer.

 
(a)       Upon the occurrence of the following circumstances, Seller shall
appoint a replacement servicer that is a Qualified Servicer in accordance with
Section 17(b):
 
(i)         Subject to Section 15(b), if there is a CSA Event of Termination and
Company provides written notice to Seller of its desire to replace the servicer.
 
(ii)        If there is a Servicer Event of Termination under the Amended and
Restated Servicing Agreement.
 
(b)       Upon the occurrence of the circumstances set forth in Section 17(a),
Seller shall identify a replacement servicer that is a Qualified Servicer and
such Qualified Servicer’s appointment as servicer shall be effective within
(****) of the occurrence of the circumstances set forth in Section 17(a).  The
Parties agree to take all commercially reasonable actions and to act with due
speed and in good faith to effectuate any such replacement, including to
consummate a written agreement with the chosen Qualified Servicer and finalize a
conversion of systems needed in connection with the transition in order for the
appointment of such replacement servicer to be effective within (****) period.
 
32

--------------------------------------------------------------------------------

18.
Term and Termination.

 
(a)       This Agreement shall have a term of five (5) years from the Initial
Closing Date (the “Term”).
 
(b)       Subject to Section 15(b), Company and Seller shall have the right to
terminate this Agreement:
 
(i)         upon (****) prior written notice to the other Party in any of the
following circumstances:
 

(A)
any representation or warranty made by the other Party shall prove to have been
incorrect in any material respect when made and shall not have been corrected
within thirty (30) days after written notice thereof has been given to such
other Party; provided, that incorrect representations or warranties under
Section 11 shall be deemed cured to the extent Seller repurchases the affected
Receivable(s) pursuant to Section 20;

 

(B)
subject to Sections 18(c), 18(d) and 18(e) below, the other Party shall fail to
perform or observe, in any material respect, any obligation, covenant or
agreement contained in this Agreement and such failure shall continue for thirty
(30) days after written notice thereof has been given to such other Party;

 
(ii)        upon (****) prior written notice to the other Party:
 

(A)
If an Insolvency Event shall occur with respect to such other Party; or

 

(B)
If there is any change in any Applicable Law that could reasonably be expected
to result in a (x) Material Adverse Effect with respect to Seller, the Program
or this Agreement or (y) materially and adversely affect Company’s interest in,
or the value or collectability of, the Receivables, in either case, such that
the Cumulative Net Yield would be, in the good faith and reasonable judgment of
the Party wishing to terminate this Agreement, below the Net Yield Floor (****)
(“Material Adverse Change in Applicable Law”); provided that, prior to giving a
notice of termination under this Section 18(b)(ii)(B), the Party who wishes to
terminate this Agreement shall deliver a notice to the other Party, together
with supporting documentation demonstrating that such Material Adverse Change in
Applicable Law has occurred and requesting that the other Party engage in good
faith renegotiation of the terms of this Agreement designed to offset the
adverse economic effect of the Material Adverse Change in Applicable Law.  If
Company and Seller, after negotiating in good faith for a period of not less
than thirty (30) days, have not agreed to mutually agreeable modifications of
this Agreement, then the Party who wishes to terminate shall be entitled to
provide notice of termination under this Section 18(b)(ii)(B).

 
33

--------------------------------------------------------------------------------

(iii)       Unless otherwise specified in this Section 18(b)(iii), immediately
by written notice to the other Party in any of the following circumstances:
 

(A)
the Initial Closing Date has not occurred by October 31, 2018; provided that,
the Party seeking termination is not the cause of such delay.

 

(B)
there shall occur any change in any Applicable Law, which change makes it
illegal for Company to purchase or own, or for Seller to originate and/or sell,
the Receivables or otherwise operate the Program.

 
(c)       Seller shall have the right to terminate this Agreement:
 
(i)         Upon (****) prior written notice to Company in any of the following
circumstances:
 

(A)
From and after the Initial Closing Date, Company fails to have (****), and has
not corrected (****) within thirty (30) days after written notice thereof has
been given to Company.

 

(B)
From and after the Initial Closing Date, Company shall have failed to have a
(****), and has not corrected (****) within thirty (30) days after written
notice thereof has been given to Company.

 
(ii)        Upon (****) prior written notice to Company if Company defaults on
its obligations set forth in Sections 2, 3(b), 3(c) or 4(e) of this Agreement
and fails to cure such default within two (2) Business Days; provided that, if
Company has not cured this default within such two (2) Business Day period,
Seller shall be entitled to mitigate the loss caused by such breach by offering
the Forward Flow Receivables related to new Accounts following such termination
date that would ordinarily be allocated to Company to any other Person and the
obligations of Seller in Sections 2, 3(b) and 4(e) solely with respect to
Company for such Receivables shall cease to be of any further force and effect;
provided, however, that, for the avoidance of doubt, Company shall have no
obligation to purchase any such Forward Flow Receivables subsequently originated
from such new Accounts.
 
34

--------------------------------------------------------------------------------

(iii)       Upon (****) prior written notice to Company if (****); provided,
however, that prior to any such termination, (A) the Parties agree to negotiate
in good faith for (****).
 
(d)       Subject to Section 15(b), Company shall have the right to terminate
this Agreement upon (****) prior written notice to Seller in any of the
following circumstances:
 
(i)         (****).
 
(ii)        (****).
 
(iii)       (****).
 
(iv)      If Seller fails to deliver the Daily Receivables Sale Statement and
effect the sale of the Receivables identified therein, and such failure has not
been cured within five (5) Business Days.
 
(v)       Seller shall (A) cease to be in good standing with any Regulatory
Authority having oversight over the operations of Seller or (B) become subject
to any Applicable Order or Proceeding, that, in either case, has materially
restricted or prohibited Seller from meeting its obligations under the terms of
this Agreement.
 
(vi)      If Seller has failed to make when due any payment required to be made
by it under this Agreement and such failure has not been cured within five (5)
Business Days.
 
(e)       Subject to Section 15(b), Company shall have the right to terminate
this Agreement (****) upon written notice:
 
(i)         if this Agreement shall cease to create a valid and enforceable
first priority perfected security interest in favor of Company (and its
successors and assigns) in any Receivable purchased hereunder, free and clear of
any adverse claim or encumbrance created by or through Seller and such status
has not been cured within five (5) Business Days of Company informing Seller of
such adverse claim or encumbrance;
 
(ii)        if Seller has breached its obligation to replace Genesis (or any
successor servicer) in accordance with Section 17 within the timeframe specified
therein;
 
(iii)       the Cumulative Net Yield is below the Net Yield Floor (****); or
 
(iv)      (****).
 
(f)        The termination of this Agreement either in part or in whole shall
not discharge any Party from any obligation incurred prior to such termination. 
Unless otherwise specified herein, other than Sections 2, 3, 4, 6, 7, 8(a), 8(c)
(only with respect to Accounts that are unrelated to Receivables held by
Company), 8(j), 8(n) (only with respect to Accounts that are unrelated to
Receivables held by Company), 8(q), 8(r), 9(c), 9(d), 13, 14, 15, 18 (other than
this Section 18(f)) and 42 which shall not survive the termination or expiry of
this Agreement, all other terms of this Agreement shall survive the expiration
or termination of this Agreement until the last Receivable purchased hereunder
is paid or charged off in full or repurchased by Seller and all obligations of
the Parties have been performed in connection with such Receivables.
 
35

--------------------------------------------------------------------------------

(g)       Upon expiration or notice of termination of this Agreement, the
Parties shall agree to work together to develop and agree on a transition plan
to wind down this Agreement in accordance with Applicable Law.  Each Party
acknowledges that the goals of the transition plan include benefitting Borrowers
by minimizing any possible burdens or confusion and protecting and enhancing the
names and reputations of the Parties.
 

19.
Seller’s Right of First Refusal.

 
(a)       During the Term and for (****) following expiration or termination of
this Agreement (the “Restricted Period”), Company shall provide written notice
to Seller (the “Transfer Notice”) prior to such time as Company offers any or
all of the Receivables for sale to any third party (other than any Receivables
that have been charged-off) and such Transfer Notice shall include a proposed
term sheet setting forth the material terms and conditions of such sale in
reasonable detail, including (i) the number and amount of such Receivables
proposed to be transferred by Company (the “Subject Receivables”), (ii) if such
Subject Receivables are to represent less than all the Receivables (other than
any Receivables that have been charged-off) owned by Company at the time of
transfer, the method by which Receivables will be chosen for inclusion as
Subject Receivables, (iii) the purchase price of such Subject Receivables at
which Company proposes to transfer the Subject Receivables (the “Sale Price”)
and (iv) such additional business and legal terms as Company deems to be
material to the sale (the “Transfer Term Sheet”).  For the avoidance of doubt,
the rights of first refusal set forth in this Section 19 shall not apply to any
bona fide Financing by Company or any sale or transfer of Receivables to any
Affiliate of Company.
 
(b)       The giving of the Transfer Notice shall constitute an offer (the
“Transfer Offer”) by Company to sell to Seller (or its designee) the Subject
Receivables at the Sale Price and subject to the terms and conditions set forth
in the Transfer Term Sheet.  (****) following receipt by Seller of the Transfer
Notice and Transfer Term Sheet (the “ROFR Election Period”), Seller may elect to
purchase (or cause its designee to purchase) (and, in which case, Company shall
be obligated to sell) all of such Subject Receivables at the Sale Price and
subject to the terms and conditions set forth in the Transfer Term Sheet by
delivering to Company a notice (the “ROFR Purchase Notice”) indicating its wish
to exercise its rights under this Section 19(b) to purchase (or cause to be
purchased) such Subject Receivables on such terms or other terms as may be
agreed between the Parties.  For the avoidance of doubt, during the ROFR
Election Period, Seller and Company may negotiate the terms of the Transfer Term
Sheet, including the Sale Price, and may agree on terms that are different from
the Transfer Term Sheet originally provided to Seller as part of the Transfer
Offer; provided, however, that any counter proposal offered by Seller to
Company’s Transfer Notice and the related Transfer Term Sheet during the ROFR
Election Period shall be deemed a rejection by Seller of the Transfer Offer
unless otherwise agreed to in writing by Company.  If Seller does not deliver a
ROFR Purchase Notice within the ROFR Election Period, Seller shall be deemed to
have rejected the Transfer Offer.  Delivery of the ROFR Purchase Notice will
constitute a binding and irrevocable commitment by Seller to purchase (or cause
to be purchased) the Subject Receivables on the terms specified in the Transfer
Notice and Transfer Term Sheet (as may be modified by agreement between the
Parties).  Such purchase and sale shall be consummated as promptly as reasonably
possible, but in no event the later of (****) if the consummation requires
approvals of any Regulatory Authority to consummate such purchase and sale,
(****).  If the Transfer Notice is given prior to the expiry or termination of
this Agreement, the ROFR Election Period shall be (****).
 
36

--------------------------------------------------------------------------------

(c)       If Seller rejects or is deemed to have rejected the Transfer Offer,
Company shall have the right, for a period of (****), to sell all the Subject
Receivables (****).
 

20.
Mandatory Repurchase or Grant of Credit of Certain Receivables.

 
(a)       Seller shall repurchase any Receivable (i) with respect to which a
breach of any of the representations and warranties set forth in Section 11
occurred as of the related Closing Date which materially and adversely affects
the value or collectability of the related Receivable or the interest of Company
in such Receivable or (ii) that is legally unenforceable because the origination
of such Receivable by Seller involved fraud by Seller or any of its Affiliates,
or any of its or their respective agents or employees.  Seller shall repurchase
any such Receivable on the date mutually agreed to by Seller and Company, which
date shall be within a commercially reasonable time period, not to exceed five
(5) Business Days, after notice or knowledge of the event giving rise to the
repurchase obligation contained in this Section 20(a).  Seller and Company shall
execute all agreements and other documents, and shall take all other actions,
reasonably requested by the other to effect any required repurchase.
 
(b)       If any Receivable sold by Seller pursuant to this Agreement is subject
to Dilution, then Company shall be entitled to a credit against Seller in an
amount of the net reduction caused by the Dilution of such Receivable, less the
Discount Rate applied to such Receivable as of the Closing Date for such
Receivable.  Any credits that Company is entitled to pursuant to this Section
20(b) shall be applied as a credit for the account of Company against the
purchase price of Receivables subsequently purchased by Company from Seller
hereunder; provided that within five (5) Business Days of termination or
expiration of this Agreement, the amount of any credit outstanding at the time
of such termination or expiration shall be paid by Seller to Company in
immediately available funds.
 
(c)       For each repurchase of a Receivable under Section 20(a), the
repurchase price to be paid by Seller shall be equal to the Back Book Purchase
Price, the Add-on Receivable Purchase Price or Forward Flow Purchase Price, each
as applicable, paid by Company for such Receivable, minus any net proceeds
received by Company with respect to such Receivable.  Upon receipt of such
repurchase price, Company shall, at Seller’s sole expense, transfer its interest
in such repurchased Receivable to Seller on an “AS-IS”, “WHERE-IS” basis,
without any representations or warranties, other than the absence of Liens on
such Receivable created by or on behalf of Company.
 
(d)       Any payment by Seller pursuant to this Section 20, shall be made in
accordance with Section 33.
 

21.
Confidentiality.

 
(a)       The Parties agree that Confidential Information of each other Party
shall be used by each Party solely in the performance of its obligations
pursuant to this Agreement, any Financing and the Confidentiality Agreement,
except as required by Applicable Law, a Regulatory Authority or legal process. 
Neither Party (the “Restricted Party”) shall disclose Confidential Information
of the other Party to third parties; provided, however, that the Restricted
Party may disclose Confidential Information of the other Party (i) to its
Affiliates, employees and agents or representatives for the sole purpose of
fulfilling the Restricted Party’s obligations under this Agreement (as long as
the Restricted Party prohibits any further disclosure by its Affiliates,
employees, agents or representatives); or (ii) to the Restricted Party’s
auditors, accountants and other professional advisors.  Confidential Information
of the other shall not include information that:
 
37

--------------------------------------------------------------------------------

(i)         is generally available to the public;
 
(ii)        has become publicly known, without fault on the part of the
Restricted Party subsequent to the Restricted Party acquiring the information;
 
(iii)       was otherwise known by, or available to, the Restricted Party prior
to entering into this Agreement; or
 
(iv)      becomes available to the Restricted Party on a non-confidential basis
from a Person, other than a Party to this Agreement, who is not known by the
Restricted Party to be bound by a confidentiality agreement with the
non-Restricted  Party or otherwise prohibited from transmitting the information
to the Restricted Party.
 
(b)       Upon request or upon the termination of this Agreement, each Party
shall destroy all Confidential Information of the other Party in its possession
that is in written form, including by way of example, but not limited to,
reports, plans, and manuals; provided, however that either Party may maintain in
its possession all such Confidential Information of the other Party required to
be maintained under Applicable Law relating to the retention of records for the
period of time required thereunder and in accordance with the bona fide document
retention policies of such Party.  Notwithstanding the destruction of the
Confidential Information, the Parties shall continue to be bound by their
obligations of confidentiality hereunder.
 
(c)       Each Party shall require its subcontractors having access to
Confidential Information of the other Party to agree in writing to be bound by
provisions materially similar to this Section 21 prior to disclosure of any
Confidential Information of the other Party to such subcontractors.  Such Party
shall keep and maintain such protective agreements and shall promptly provide
the other Party with copies thereof upon request.
 
(d)       In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of another Party, the Restricted Party, unless prohibited by
applicable law, will provide the other Party with prompt notice of such
request(s) so that the other Party may seek an appropriate protective order or
other appropriate remedy. In the event that the other Party does not seek such a
protective order or other remedy, or such protective order or other remedy is
not obtained, the Restricted Party may furnish that portion (and only that
portion) of the Confidential Information which the Restricted Party is legally
compelled to disclose and will exercise such effort to obtain reasonable
assurance that confidential treatment will be accorded any Confidential
Information so furnished as the Restricted Party would exercise in assuring the
confidentiality of any of its own confidential information.
 
38

--------------------------------------------------------------------------------

(e)       Notwithstanding anything to the contrary herein or in the
Confidentiality Agreement, Company shall be permitted to reveal Confidential
Information to the extent necessary (i) to perfect or enforce the transfer of
the Receivables to Company and (ii) to effect a Financing, in each case subject
to any restrictions under Applicable Law.
 
(f)        Notwithstanding anything to the contrary herein, no limitation is
imposed with respect to any disclosure of the tax treatment or tax structure of
the transactions contemplated hereby.
 
(g)       The terms of this Section 21, together with the Confidentiality
Agreement, shall supersede and replace any other agreements between the Parties
pertaining to confidentiality.
 

22.
Indemnification.

 
(a)       Seller and Guarantor agree to indemnify, defend and hold harmless on a
joint and several basis Company and its Affiliates, as well as any of its
permitted assignees or transferees hereunder, and the officers, directors,
members, employees, representatives, shareholders and agents of such entities
(the “Company Indemnified Parties”) from and against any and all claims,
actions, liability, judgments, damages, reasonable costs and expenses, including
reasonable attorneys’ fees (“Losses”), that arise from (i) the gross negligence
or willful misconduct of Seller or its agents or contractors (other than
Company) in connection with Seller’s performance of its obligations under, or
alleged breach of, this Agreement; (ii) Seller’s, or its agents’ or contractors’
(other than Company) breach of any of Seller’s covenants, obligations,
representations, warranties or undertakings under this Agreement; (iii)
Seller’s, or its agents or contractors’ (other than Company) violation of
Applicable Law (other than any violation of Applicable Law resulting from the
activities of Company, or the failure of Company to perform its obligations
under this Agreement); or (iv) third party claims relating to unauthorized
release of or access to non-public customer and consumer information and any
other confidential and proprietary consumer or customer information involving
the systems or data of Seller (or its agents or service providers), in each
case, to the extent within Seller’s (or its agents’ or service providers’)
control or possession and caused by an act or omission of Seller.
 
(b)       Company agrees to indemnify, defend and hold harmless Seller and its
Affiliates, as well as any of its permitted assignees or transferees hereunder,
and the officers, directors, members, employees, representatives, shareholders
and agents of such entities (the “Seller Indemnified Parties”) from and against
any and all Losses, that arise from (i) the gross negligence or willful
misconduct of Company, or its agents or contractors in connection with Company’s
performance of its obligations under this Agreement; (ii) breach or alleged
breach by Company or its agents or contractors, of any of Company’s covenants,
obligations, representations, warranties or undertakings under this Agreement;
or (iii) a violation by Company, or its agents or contractors of any Applicable
Law in connection with Company fulfilling its obligations under this Agreement
(other than any violation of Applicable Law resulting from the activities of
Seller, or the failure of Seller to perform its obligations under this
Agreement) or (iv) third party claims relating to unauthorized release of or
access to non-public customer and consumer information and any other
confidential and proprietary consumer or customer information involving the
systems or data of Company (or its agents or service providers), in each case,
to the extent within Company’s (or its agents’ or service providers’) control or
possession and caused by an act or omission of Company.
 
39

--------------------------------------------------------------------------------

(c)       The Company Indemnified Parties and Seller Indemnified Parties are
sometimes referred to herein as the “Indemnified Parties,” and Company or
Seller, as indemnitor hereunder, is sometimes referred to herein as the
“Indemnifying Party.”
 
(d)       Any Indemnified Party seeking indemnification hereunder shall promptly
notify the Indemnifying Party, in writing, of any notice of the assertion by any
third party of any claim or of the commencement by any third party of any legal
or regulatory proceeding, arbitration or action, or if the Indemnified Party
determines the existence of any such claim or the commencement by any third
party of any such legal or regulatory proceeding, arbitration or action, whether
or not the same shall have been asserted or initiated, in any case with respect
to which the Indemnifying Party is or may be obligated to provide
indemnification (an “Indemnifiable Claim”), specifying in reasonable detail the
nature of the Loss, and, if known, the amount, or an estimate of the amount of
the Loss, provided that failure to promptly give such notice shall only limit
the liability of the Indemnifying Party to the extent of the actual prejudice,
if any, suffered by such Indemnifying Party as a result of such failure.
 
(e)       The Indemnified Party shall provide to the Indemnifying Party as
promptly as practicable thereafter information and documentation reasonably
requested by such Indemnifying Party to defend against the claim asserted. The
Indemnifying Party shall have twenty (20) days after receipt of any notification
of an Indemnifiable Claim (a “Claim Notice”) to undertake, conduct and control,
through counsel of its own choosing, and, at its own expense, the settlement or
defense thereof and the Indemnified Party shall cooperate with the Indemnifying
Party in connection therewith if such cooperation is so requested and the
request is reasonable; provided that the Indemnifying Party shall hold the
Indemnified Party harmless from all its reasonable out-of-pocket expenses,
including reasonable attorneys’ fees incurred in connection with the Indemnified
Party’s cooperation.  If the Indemnifying Party assumes responsibility for the
settlement or defense of any such claim, (i) the Indemnifying Party shall permit
the Indemnified Party to participate in such settlement or defense through
counsel chosen by the Indemnified Party, (subject to the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld); provided
that the fees and expenses of such counsel shall not be borne by the
Indemnifying Party; and (ii) the Indemnifying Party may settle or compromise any
Indemnifiable Claim solely for the payment of money damages for which the
Indemnified Party will be released and fully indemnified hereunder, but shall
not agree to any other settlement or compromise without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld, conditioned or delayed. So long as the Indemnifying Party is
vigorously contesting any such Indemnifiable Claim in good faith, the
Indemnified Party shall not pay or settle such claim without the Indemnifying
Party’s consent which consent shall not be unreasonably withheld.
 
40

--------------------------------------------------------------------------------

(f)        Notwithstanding the foregoing, the Indemnifying Party shall not have
the right to control the defense of any such Indemnifiable Claim if: (a) the
Indemnifying Party fails to assume the defense of such Indemnifiable Claim or
acknowledge in writing that it will assume the defense of such Indemnifiable
Claim within twenty (20) days of receipt of the applicable Claim Notice or
thereafter fails to contest such Indemnifiable Claim; (b) the Indemnified Party
reasonably determines (at any time while the Indemnifiable Claim is pending)
based upon advice of counsel that there are issues which could raise possible
conflicts of interest between the Indemnifying Party and the Indemnified Party
or that the Indemnified Party has claims or defenses that are separate from or
in addition to the claim or defenses of the Indemnifying Party; (c) such
Indemnifiable Claim seeks an injunction, cease and desist order, or other
equitable relief  against the Indemnified Party that could reasonably be
expected to materially adversely affect the ongoing business of the Indemnified
Party; or (d) such Indemnifiable Claim arises out of or is related to any
investigation or proceeding of a Regulatory Authority having jurisdiction over
the Indemnified Party.  In each such case described in clauses (a) – (d) above,
the Indemnified Party shall have the right to control the defense of the
Indemnifiable Claim and retain its own counsel and the Indemnifying Party shall
pay the reasonable cost of such defense, including reasonable attorneys’ fees
and expenses of one law firm, and shall be entitled to participate in the
defense of such claim, on a non-controlling basis, at its expense with counsel
of its own choosing.  In such event, the Indemnified Party shall have the right,
upon notice to contest, settle or compromise the Indemnifiable Claim in the
exercise of its reasonable discretion; provided that the Indemnified Party shall
notify the Indemnifying Party of any compromise or settlement of any such
Indemnifiable Claim.  No action taken by the Indemnified Party pursuant to this
paragraph (f) shall deprive the Indemnified Party of its rights to
indemnification pursuant to this Section 22.
 
(g)       After (i) any final judgment or award shall have been rendered by a
governmental authority and the time in which to appeal therefrom has expired,
(ii) a settlement shall have been consummated or (iii) the Indemnified Party and
the Indemnifying Party shall arrive at a mutually binding agreement with respect
to any matter for which the Indemnified Party seeks indemnification from the
Indemnifying Party  hereunder, the Indemnified Party shall forward to the
Indemnifying Party notice of any sums due and owing by it with respect to such
matter and the Indemnifying Party shall pay all of the sums so owing to the
Indemnified Party by wire transfer, certified or bank cashier’s check within ten
(10) Business Days after the date of such notice; provided that in the event the
Indemnifying Party does not make such payment by such date, the sums due and
owing to the Indemnified Party shall include interest thereon, computed at a
rate per annum equal to the Prime Rate from the date (and applying the Prime
Rate as of such date) on which  the Indemnified Party delivered the applicable
notice to the Indemnifying Party and to the date of payment.
 
(h)       In the event any Indemnified Party should have a claim against any
Indemnifying Party that does not involve a third party Indemnifiable Claim, the
Indemnified Party shall deliver a notice of such claim to the Indemnifying
Party, setting forth in reasonable detail the identity, nature and estimated
amount of Losses related to such claim or claims, with reasonable promptness and
in any event prior to the expiration of the Indemnifying Party’s indemnification
obligation hereunder.  If the Indemnifying Party notifies the Indemnified Party
that Indemnifying Party disputes the claim described in such notice, the
Indemnifying Party and Indemnified Party will proceed in good faith to negotiate
a resolution of such dispute for a period of at least thirty (30) days.  If the
Indemnifying Party disputes its liability to the Indemnified Party for the
amount of the claim described in such notice and all or any part of such amount
is subsequently determined in any settlement or final resolution to be owed to
the Indemnified Party, the Indemnifying Party shall promptly, upon such
settlement or resolution, pay such amount, together with interest thereon,
computed at a rate per annum equal to the Prime Rate from the date (and applying
the Prime Rate as of such date) on which the claim was finally settled or
resolved to the date of payment.
 
41

--------------------------------------------------------------------------------

(i)        Except with respect to the right of either Party to seek injunctive
or other equitable relief, the foregoing indemnification provisions shall be the
sole and exclusive remedies of each Party and their respective Affiliates and
their respective officers, directors, employees, stockholders and
representatives for Losses.
 
(j)        Any Losses under this Section 22 shall be determined after giving
effect to any actual cash payments, setoffs or recoupment of any payments in
each case actually received, realized or retained by an Indemnified Party as a
result of any event giving rise to a claim for such indemnification. 
Notwithstanding the foregoing, the Indemnified Party shall have no duty or
obligation to mitigate any damages incurred in connection with this Agreement
except as required by Applicable Law; provided, however, that in no event shall
Company have any obligation to pursue any legal action or litigation in
connection with any such mitigation obligations.
 

23.
Assignment.  This Agreement and the rights and obligations created under it
shall be binding upon and inure solely to the benefit of the Parties and their
respective successors and permitted assigns.  Neither Party shall be entitled to
assign or transfer any interest under this Agreement without the prior written
consent of the other Party; provided that, no consent shall be required in the
event of an assignment or transfer to any assignee or transferee in connection
with any Financing under Section 15 or Section 16.  Upon any such assignment or
transfer, such assignee or transferee shall succeed to all rights and
obligations of Company under this Agreement to the extent of the related
Receivables and this Agreement.  To the extent of the related Receivables, this
Agreement shall be deemed to be a separate and distinct agreement between Seller
and such assignee or Affiliate, and a separate and distinct agreement between
Seller and Company.  Any Party or its successor or permitted assign hereunder
that has dissolved, terminated or otherwise ceased to exist shall have no
further rights under this Agreement.

 

24.
No Third Party Beneficiaries.  Except for (i) the Indemnified Parties with
respect to indemnity claims pursuant to Section 22, and (ii) CarVal in respect
of Sections 2(a), 8(n), 8(o), 15(b), 15(c) and 15(d) hereof, nothing contained
herein shall be construed as creating a third party beneficiary relationship
between either Party and any other Person.

 

25.
Proprietary Materials.  Seller hereby provides Company with a royalty-free,
non-exclusive, non-assignable (except as set forth in Section 23 and except as
Company may assign this right to a servicer of the Accounts for the purposes of
performing under this Agreement or the Company Servicing Agreement) license to
use and reproduce Seller’s name, logo, registered trademarks and service marks
on periodic statements, disclosures, agreements and as otherwise necessary to
fulfill each Party’s obligations under this Agreement or to allow Genesis (or
any successor servicer) to perform pursuant to the Company Servicing Agreement
(collectively “Proprietary Material”); provided, however, that (a) Company shall
obtain Seller’s prior written approval upon the initial use of Proprietary
Material and such use shall at all times comply with written instructions
provided by Seller at any time regarding the use of such Proprietary Material;
provided that, such instructions shall not interfere with Company’s ability to
collect the Receivables, or communicate with related Borrowers with respect
thereto, and (b) Company acknowledges that, except as specifically provided in
this Agreement it will acquire no interest in Seller’s Proprietary Material. 
Upon termination of this Agreement, Company will cease using the Proprietary
Material of Seller, except as necessary to collect the Receivables or
communicate with Borrowers regarding their Receivables and the related Accounts.

 
42

--------------------------------------------------------------------------------

26.
Notices.  All notices and other communications, including consents and
approvals, that are required or may be given in connection with this Agreement
shall be in writing and shall be deemed received when (a) delivered by hand; (b)
on the day transmitted if transmitted by facsimile or e-mail with receipt
confirmed; or (c) three (3) Business Days after the date of mailing to the other
party first-class mail postage prepaid, at the following address, or such other
address as either Party or CarVal shall specify in a notice to the others:

 

 
To Sterling
 
Michele Santana, CFO
  or to Zale:  
Sterling Jewelers Inc.
     
375 Ghent Road
     
Akron, Ohio 44333
     
E-mail Address:
         
With a copy to:
 
Simpson Thacher & Bartlett LLP
     
Attn: Maripat Alpuche, Esq.
     
425 Lexington Avenue
     
New York, NY 10017
     
E-mail Address: malpuche@stblaw.com
     
Telephone: (212) 455-3971
     
Fax: (212) 455-2502
         
To Guarantor:
 
Michele Santana, CFO
     
Signet Jewelers Limited
     
375 Ghent Road
     
Akron, Ohio 44333
     
E-mail Address:
         
With a copy to:
 
Simpson Thacher & Bartlett LLP
     
Attn: Maripat Alpuche, Esq.
     
425 Lexington Avenue
     
New York, NY 10017
     
E-mail Address: malpuche@stblaw.com
     
Telephone: (212) 455-3971
     
Fax: (212) 455-2502
         
To Company:
 
CLSIG Acquisition Trust
     
Attn: John Lundquist w/ copy to Stephen Venable
     
4600 Wells Fargo Center
     
90 South 7th Street
     
Minneapolis, MN 55402
     
Email Address:
        With a copy to (which shall not constitute notice):              
Sidley Austin LLP
     
Attn: William Eckland, Esq.
     
1501 K Street N.W.
     
Washington D.C. 20005
     
E-mail Address: weckland@sidley.com
     
Telephone: (202) 736-8267
     
Fax: (202) 736-8711

 
43

--------------------------------------------------------------------------------

 
To CarVal:
 
CVI SGP Acquisition Trust
         
With a copy to:
 
Mayer Brown LLP
     
Attn: Carol Hitselberger, Esq.
     
214N. Tryon Street, Ste 3800
     
Charlotte, NC 28202
     
E-mail Address: chitselberger@mayerbrown.com
     
Telephone: (704) 444 3522
     
Fax: (704) 377 2033




27.
Relationship of Parties.  Sterling, Zale and Company agree that in performing
their responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venture or any association for profit between and among the Parties.

 

28.
Access to and Retention of Records.  Any Records with respect to Receivables
purchased by Company pursuant hereto shall be held by Company or the servicer of
the Accounts as custodian for the account of Seller as owner of such Accounts
and Company as owner of the Receivables.

 

29.
Force Majeure.  In addition to the termination rights provided in Section 18, if
any Party shall be unable to carry out the whole or any part of its obligations
under this Agreement by reason of a Force Majeure Event, then the performance of
the obligations under this Agreement of such Party as they are affected by such
cause shall be excused during the continuance of the inability so caused except
that should such inability not be remedied within one (1) month after the date
of such cause, either Party not so affected may at any time after the expiration
of such one (1) month period, during the continuance of such inability,
terminate this Agreement on giving written notice to the other Party and without
payment of a termination fee or other penalty. A “Force Majeure Event” as used
in this Agreement shall mean an unanticipated event that is not reasonably
within the control of the affected Party or its subcontractors (including acts
of God, acts of governmental authorities, acts of terrorism, strikes, war, riot
and any other causes of such nature), and which by exercise of reasonable due
diligence, such affected Party or its subcontractors could not reasonably have
been expected to avoid, overcome or obtain, or cause to be obtained, a
commercially reasonable substitute therefor; provided that a “Force Majeure
Event” shall not include general economic conditions or other general market
effects resulting in financial hardship for such Party.  No Party shall be
relieved of its obligations hereunder if its failure of performance is due to
removable or remediable causes which such Party fails to remove or remedy using
commercially reasonable efforts within a reasonable time period. Either Party
rendered unable to fulfill any of its obligations under this Agreement by reason
of a Force Majeure Event shall give prompt notice of such fact to the other
Party, followed by written confirmation of notice, and shall exercise due
diligence to remove such inability with all reasonable dispatch.

 
44

--------------------------------------------------------------------------------

30.
Expenses.  Each Party shall bear the costs and expenses of performing its
obligations under this Agreement.  Each Party shall be responsible for payment
of any federal, state, or local taxes or assessments associated with the
performance of its obligations under this Agreement and for compliance with all
filing, registration and other requirements with regard thereto.

 

31.
Inspection and Audit.  Solely for purposes of establishing compliance with the
terms of this Agreement, each Party, upon reasonable prior notice from the other
Party, agrees to submit, no more than two (2) times per year, to an inspection
and audit of its books, records, accounts, and facilities, including account
level transaction testing, relevant to this Agreement, during regular business
hours subject to third party contractual obligations and under Applicable Law.

 

32.
Governing Law.

 
(a)        This Agreement and all rights and obligations hereunder, including
matters of construction, validity and performance, shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made to be performed within such State.
 
(b)       THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER.
 

33.
Manner of Payments.  Except as provided herein, all payments under this
Agreement shall be made by wire or other transfer in immediately available funds
to the bank accounts designated by the respective Parties. Notwithstanding
anything to the contrary contained herein, neither Party shall fail to make any
payment required of it under this Agreement as a result of a breach or alleged
breach by the other Party of any of its obligations under this Agreement or any
other agreement; provided that, the making of any payment hereunder shall not
constitute a waiver by the Party making payment of any rights it may have under
Applicable Law.

 

34.
Brokers.  Neither Party has agreed to pay any fee or commission to any agent,
broker, finder, or other person for or on account of services rendered as a
broker or finder in connection with this Agreement or the transactions
contemplated hereby that would give rise to any valid claim against the other
Party for any brokerage commission or finder’s fee or like payment.

 

35.
Entire Agreement.  This Agreement and the Confidentiality Agreement, including
exhibits, schedules and appendices, constitute the entire agreement between the
Parties with respect to the subject matter thereof, and supersede any prior or
contemporaneous negotiations or oral or written agreements with regard to the
same subject matter.

 

36.
Amendment and Waiver.  This Agreement may not be amended orally, but only,
subject to Section 15(d) hereof, by a written instrument signed by all Parties.
The failure of any Party to require the performance of any term of this
Agreement or the waiver by any Party (or CarVal, as applicable) of any default
under this Agreement shall not prevent a subsequent enforcement of such term and
shall not be deemed a waiver of any subsequent breach. All waivers must be in
writing and signed by the Party (and/or CarVal, as applicable)  against whom the
waiver is to be enforced.

 
45

--------------------------------------------------------------------------------

37.
Severability.  Any provision of this Agreement which is deemed invalid, illegal
or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.

 

38.
Interpretation.  The Parties acknowledge that each Party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
thereto, and the same shall be construed neither for nor against either Party,
but shall be given a reasonable interpretation in accordance with the plain
meaning of its terms and the intent of the Parties.

 

39.
Headings.  Captions and headings in this Agreement are for convenience only, and
are not to be deemed part of this Agreement.

 

40.
Counterparts.  This Agreement may be executed and delivered by the Parties in
any number of counterparts, and by different Parties on separate counterparts,
each of which counterpart shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

 

41.
Limitation of Liability.  IN NO EVENT, EXCEPT FOR FRAUD, WILLFUL MISCONDUCT OR
ANY INTENTIONAL OR WILLFUL BREACH OF THIS AGREEMENT, SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY) OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLES, OR FOR ANY
LOSS OF PROFITS OR REVENUE, REGARDLESS OF WHETHER SUCH PARTY KNEW OR SHOULD HAVE
KNOWN OF THE POSSIBILITY OF SUCH DAMAGES, EXCEPT WITH RESPECT TO ANY THIRD PARTY
CLAIM FOR WHICH A PARTY IS ENTITLED TO BE INDEMNIFIED PURSUANT TO SECTION 22.

 

42.
Financial Information.  Company shall deliver such financial statements and
other financial information as Seller may reasonably request from time to time
so as to evidence compliance with Section 18(c)(i), within a reasonable period
of time following such request.

 

43.
Repurchase Guaranty.

 
(a)       Guarantor hereby absolutely and unconditionally guarantees to Company
and its permitted successors and assigns the due and punctual payment of
Seller’s repurchase, indemnity, and payment obligations under this Agreement
(such obligations, the “Guaranteed Obligations”).  Such guaranty is a continuing
guaranty of payment and not of collection.
 
(b)       The Guaranteed Obligations and the liabilities and obligations of
Guarantor under this Section 43, shall not be reduced, discharged or released
because or by reason of any existing or future offset, claim or defense (other
than the defense of payment) of Guarantor against Company or Seller, whether
such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions relating to the Guaranteed Obligations) or
otherwise.
 
46

--------------------------------------------------------------------------------

(c)       In the event that, pursuant to the Bankruptcy Code or any judgment,
order or decision thereunder, Company must rescind or restore any payment, or
any part thereof, received by Company in satisfaction of the Guaranteed
Obligations (including pursuant to any settlement entered into by Company in its
discretion), as set forth herein, all obligations under this Section 43 shall be
reinstated as though such payment had been due but not made at such time and
remain in full force and effect and any prior release or discharge from the
terms of this Agreement given to Guarantor shall be without effect.  It is the
intention of Company and Guarantor that Guarantor’s obligations hereunder shall
not be discharged except by its performance of such obligations and then only to
the extent of such performance.
 
(d)       (****).
 

44.
[Reserved]

 

45.
[Reserved]

 

46.
[Reserved]

 

47.
Joint and Several Liability.

 
(a)        Sterling and Zale hereby agree that they will be jointly and
severally liable for all covenants, agreements, obligations and representations
made by any of them in this Agreement.
 
(b)       Whenever this Agreement requires Seller to take any action, such
requirement shall be deemed to include an undertaking on the part of any of
Sterling or Zale to take such action and a guarantee of the payment and
performance thereof.
 
(c)        Unless otherwise stated, any negotiation, consent, discretion,
election or any other action taken by Sterling in the execution of this
Agreement and performance of the obligations of Seller hereunder shall be
binding on Zale.  For the avoidance of doubt, Sterling shall have sole authority
to act as Seller under Sections 4(g), 8(p), 18 and 19 and any actions with
respect thereto shall be binding on Zale.
 
(d)       Unless otherwise stated, the defined term “Seller” shall refer to
Sterling and, only with respect matters involving Zale Receivables, Zale.
 
[SIGNATURE PAGE FOLLOWS THIS PAGE]
 
47

--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first set forth above.
 

 
STERLING JEWELERS INC.
           
By:
/s/ Michele Santana
   
Name:
Michele Santana
   
Title:
Chief Financial Officer
           
ZALE DELAWARE, INC.
           
By:
/s/ Michele Santana
   
Name:
Michele Santana
   
Title:
Chief Financial Officer
           
CLSIG ACQUISITION TRUST
           
By: CL IV REO USA LLC,
   
as Grantor and Initial Beneficiary
           
By:
/s/ Stephen Venable
   
Name:
Stephen Venable
   
Title:
Authorized Representative
           
By: CL V INVESTMENTS USA LLC,
   
as Grantor and Initial Beneficiary
           
By:
/s/ Stephen Venable
   
Name:
Stephen Venable
   
Title:
Authorized Representative
 

 
Acknowledged and agreed with
 
respect to Sections 22 and 43 hereof:
       
SIGNET JEWELERS LIMITED
       
By:
/s/ Michele Santana
 
Name:
Michele Santana
 
Title:
Chief Financial Officer
 



[Signature Page to Castlelake RPA]
 

--------------------------------------------------------------------------------

EXHIBIT A
Form of Account Agreement
 
(****)
 

--------------------------------------------------------------------------------

EXHIBIT B
Daily Receivables Sale Statement
 
(****)
 

--------------------------------------------------------------------------------

EXHIBIT C
Credit Underwriting Standards
 
(****)
 

--------------------------------------------------------------------------------

EXHIBIT D
Form of True Sale Opinion
 
(****)
 

--------------------------------------------------------------------------------

EXHIBIT E
Examples of Calculations
 
(****)
 

--------------------------------------------------------------------------------

EXHIBIT F
Seller Credit Cards
 
(****)
 
(****)
 

--------------------------------------------------------------------------------

EXHIBIT G
CarVal RPA
 
(****)
 

--------------------------------------------------------------------------------

Schedule 1.1(b)
Qualified Servicers
 
(****)
 

--------------------------------------------------------------------------------

Schedule 4(b)
True-up
 
1.             Definitions.  The definitions set forth below apply only to this
Schedule 4(b) unless otherwise specified.
 
(****).
 
(****).
 
(****).
 
(****).
 
(****).
 
(****).
 
“Add-on Discount” means, in respect of each Add-on Receivable purchased during
the Back Book Measurement Period, a dollar amount equal to (a) one hundred
percent (100%) minus the Add-on Receivables Discount Rate, multiplied by (b) the
outstanding unpaid principal and interest of such Add-on Receivable as of the
date such Add-on Receivable is purchased; divided by (c) twenty-four (24)
months; multiplied by (d) the Applicable True-up Period.
 
“Aggregate Back Book Receivables” means a dollar amount equal to the aggregate
of all Back Book Receivables and balances of Add-on Receivables at the beginning
of each of the 24 months in the Back Book Measurement Period.
 
(****).
 
(****).
 
(****).
 
“Back Book Measurement Period” means the period of time commencing immediately
following the Initial Closing through to the date that is the second (2nd)
anniversary of the Initial Closing Date.
 
(****).
 
(****).
 
(****).
 
(****).
 
“Fees” has the meaning specified in Schedule 1.1(a).
 
“Finance Charges” has the meaning specified in Schedule 1.1(a).
 
1

--------------------------------------------------------------------------------

“Holdback Amount” means a dollar amount equal to five percent (5%) of the Back
Book Purchase Price.
 
(****).
 
“True-up Calculation” has the meaning specified in Section 2 of this Schedule
4(b).  (****).
 
2.             Payment of the True-up.  No later than the tenth (10th) calendar
day following the end of the Back Book Measurement Period, Company or Seller
shall pay the amounts calculated as follows: (****), multiplied by (ii) the
Aggregate Back Book Receivables (****) (the “True-up Calculation”).  If the
result of the foregoing calculation is positive, Company shall pay Seller such
amount, up to a maximum of the Holdback Amount.  If the result of the foregoing
calculation is negative, Seller shall pay Company such amount, up to a maximum
of the Holdback Amount.
 
2

--------------------------------------------------------------------------------

Schedule 13(c)
(****)
 
(****)
 
 

--------------------------------------------------------------------------------